--------------------------------------------------------------------------------

Exhibit 10.24



PUBLIC COMPANY HOLDINGS UNIT AWARD AGREEMENT
OF
KKR & CO. L.P.
 
(Executive Officers)


CONFIDENTIAL

 

--------------------------------------------------------------------------------

Table of Contents
 

  Page     ARTICLE I GRANT OF PUBLIC COMPANY HOLDINGS UNITS
2
    Section 1.1.
Grant of Public Company Holdings Units; Conditions of Grant
2
Section 1.2.
REUs and Agreement Subject to Plan; Administrator
2
    ARTICLE II VESTING and SETTLEMENT OF REUS
3
    Section 2.1.
Vesting of REUs
3
Section 2.2.
Settlement of REUs
3
Section 2.3.
No Distribution Payments
4
    ARTICLE III RESTRICTIONS ON TRANSFERS AND OTHER LIMITATIONS
4
    Section 3.1.
Transfer Restrictions on REUs
4
Section 3.2.
Confidentiality and Restrictive Covenants
4
Section 3.3.
Post-Settlement Transfer Restrictions on Common Units
4
Section 3.4.
Transfers to Other Holders
6
Section 3.5.
Minimum Retained Ownership Requirement
7
    ARTICLE IV MISCELLANEOUS
8
    Section 4.1.
Governing Law
8
Section 4.2.
Arbitration
8
Section 4.3.
Remedies; Recoupment; Right to Set-Off
9
Section 4.4.
Amendments and Waivers
9
Section 4.5.
Withholding
10
Section 4.6.
Notices
11
Section 4.7.
Entire Agreement; Termination of Agreement; Survival
11
Section 4.8.
Severability
11
Section 4.9.
Binding Effect
12
Section 4.10.
Appendices
12
Section 4.11.
Further Assurances
12
Section 4.12.
Interpretation; Defined Terms; Section 409A; Employment with Designated Service
Recipient; Headings
12
Section 4.13.
Counterparts
13

 
APPENDIX A DEFINITIONS
A-1
   
APPENDIX B REU GRANT CERTIFICATE
B-1
   
APPENDIX C ADDITIONAL TERMS AND CONDITIONS
C-1
   
APPENDIX D CONFIDENTIALITY AND RESTRICTIVE COVENANT OBLIGATIONS
D-1
   
APPENDIX E KKR & CO. L.P. 2010 EQUITY INCENTIVE PLAN
E-1

 
i

--------------------------------------------------------------------------------

PUBLIC COMPANY HOLDINGS UNIT AWARD AGREEMENT
OF
KKR & CO L.P.
 
This PUBLIC COMPANY HOLDINGS UNIT AWARD AGREEMENT (this “Agreement”) of KKR & CO
L.P. (the “Partnership”) is made by and between the Partnership and the
undersigned (the “Grantee”).  Capitalized terms used herein and not otherwise
defined herein or in the KKR & Co. L.P. 2010 Equity Incentive Plan, as amended
from time to time (the “Plan”), shall be as defined in Appendix A attached
hereto and the Plan is hereby attached as Appendix E and incorporated by
reference herein.
 
RECITALS
 
WHEREAS, the general partner of the Partnership has determined it is in the best
interests of the Partnership to provide the Grantee with this Agreement pursuant
to and in accordance with the terms of the Plan.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to the
following:
 
ARTICLE I
GRANT OF PUBLIC COMPANY HOLDINGS UNITS
 
Section 1.1.      Grant of Public Company Holdings Units; Conditions of Grant
 
The Partnership hereby grants to the Grantee, effective as of the Grant Date
specified on the REU Grant Certificate attached hereto as Appendix B (the “Grant
Date”), the number of “public company holdings units”, which are restricted
equity units as set forth in the REU Grant Certificate attached hereto, subject
to the terms and conditions of this Agreement. Each restricted equity unit that
is granted pursuant to this Agreement represents the right to receive delivery
of one Common Unit, subject to any adjustment pursuant to Section 9 of the Plan
(each such restricted equity unit, an “REU”).  Notwithstanding the foregoing,
the grant of REUs hereunder is conditioned upon the Grantee’s agreement to the
covenants and obligations contained in the Confidentiality and Restrictive
Covenant Obligations attached hereto as Appendix D incorporated herein by
reference.


Section 1.2.      REUs and Agreement Subject to Plan; Administrator
 
This Agreement and the grant of REUs provided for herein shall be subject to the
provisions of the Plan, except that if there are any express differences or
inconsistencies between the provisions of the Plan and this Agreement, the
provisions of this Agreement shall govern. For the avoidance of doubt, the
Partnership may delegate to any employee of the KKR Group its duties and powers
hereunder, and any reference to the “Administrator” contained herein shall be
deemed to include any such delegate.
 
2

--------------------------------------------------------------------------------

ARTICLE II
VESTING AND SETTLEMENT OF REUS
 
Section 2.1.      Vesting of REUs
 
The vesting of the REUs is set forth in the REU Grant Certificate attached
hereto as Appendix B.
 
Section 2.2.      Settlement of REUs
 

(a)
To the extent that an REU granted hereunder becomes vested pursuant to the REU
Grant Certificate, as a result of satisfaction of the applicable Service
Condition and Price Condition on a Vesting Date, then with respect to such
percentage of REUs which have vested on such Vesting Date, such REU shall be
Settled as soon as administratively practicable on or following the applicable
Vesting Date for such REU; provided that the Administrator may determine that
such Settlement may instead occur on or as soon as administratively practicable
after the first day of the next permissible trading window of Common Units that
opens for employees of the KKR Group to sell Common Units (provided that in any
event such Settlement shall not be later than the time permitted under Section
409A, if applicable).  For the avoidance of doubt, the Settlement of any REUs
that become vested pursuant to Section 2(b)(iii) or (iv) of the attached REU
Grant Certificate shall not be accelerated, such that, with respect to any such
REUs, only that percentage of such REUs that would otherwise have become vested
on each applicable Vesting Date as set forth on the REU Grant Certificate
pursuant to  the REU Grant Certificate shall be Settled at each such Vesting
Date in accordance with the foregoing sentence. The date on which any REU is to
be Settled hereunder is referred to as a “Delivery Date.” The Settlement of each
REU shall be effected in accordance with, and subject to the provisions of,
Section 2.2(b) below.

 

(b)
On any Delivery Date, each vested REU that is then being Settled shall be
cancelled in exchange for the Partnership delivering to the Grantee either (i)
the number of Common Units equal to the number of REUs that are to be Settled on
such Delivery Date pursuant to Section 2.2(a) above or (ii) an amount of cash,
denominated in U.S. dollars, equal to the Fair Market Value of the foregoing
number of Common Units (a “Cash Payment”). The Administrator may elect in its
sole discretion whether to Settle the REUs in Common Units or by a Cash Payment,
and in the case of the Cash Payment, whether to have the Cash Payment delivered
by the member of the KKR Group that employs or engages the Grantee or to which
the Grantee otherwise is rendering services (the “Designated Service
Recipient”).

 

(c)
Subject to the provisions of this Article II relating to the number of REUs that
are to be Settled on any applicable Delivery Date and solely to the extent
permitted under Section 409A, if applicable, the Partnership may impose such
other conditions and procedures in relation to the Settlement of REUs as it may
reasonably determine. In addition to the foregoing and notwithstanding anything
else in this Agreement, the Administrator may require that any or all of the
Common Units that may be delivered to the Grantee under this Section 2.2 that
the Grantee intends to sell, from time to time, may only be sold through a
coordinated sales program as defined by the Administrator.

 
3

--------------------------------------------------------------------------------

(d)
Any of the foregoing payments or deliveries shall in all instances be subject to
Sections 4.3 and 4.5 below, as applicable.

 
Section 2.3.      No Distribution Payments
 
The REUs granted to the Grantee hereunder do not include the right to receive
any distribution payments.


ARTICLE III
RESTRICTIONS ON TRANSFERS AND OTHER LIMITATIONS
 
Section 3.1.      Transfer Restrictions on REUs
 

(a)
The Grantee may not Transfer all or any portion of the Grantee’s REUs to any
Other Holder (including to any Family Related Holder) without the prior written
consent of the Administrator, which consent may be given or withheld, or made
subject to such conditions (including the receipt of such legal or tax opinions
and other documents that the Partnership may require) as are determined by the
Administrator, in its sole discretion.

 

(b)
Any Transfer of REUs by the Grantee to Other Holders permitted by the
Administrator pursuant to Section 3.1(a) shall be made in accordance with
Section 3.4.

 

(c)
Any purported Transfer of REUs that is not in accordance with this Section 3.1
is null and void.

 
Section 3.2.      Confidentiality and Restrictive Covenants
 
The Grantee acknowledges and agrees that Grantee is bound by and will comply
with the Confidentiality and Restrictive Covenant Obligations contained in
Appendix D, which obligations are incorporated by reference herein, and any
other agreements that the Grantee has entered into with the Designated Service
Recipient, the Partnership, KKR Holdings L.P., KKR Associates Holdings L.P., or
any other member of the KKR Group, with respect to the Grantee’s obligation to
keep confidential the nonpublic, confidential or proprietary information of the
KKR Group and its Affiliates and any restrictive covenants concerning the
Grantee’s obligations not to compete with the KKR Group or solicit its clients
or employees after termination of Employment), as such agreements may be amended
from time to time.  If the Grantee is a limited partner of KKR Holdings L.P. or
KKR Associates Holdings L.P., the Grantee further acknowledges and agrees that
references to a Confidentiality and Restrictive Covenant Agreement in the
limited partnership agreements of KKR Holdings L.P. and KKR Associates Holdings
L.P. shall be deemed to include and also refer to the Confidentiality and
Restrictive Covenant Obligations contained in Appendix D hereto.


Section 3.3.      Post-Settlement Transfer Restrictions on Common Units
 
The provisions of this Section 3.3 shall or shall not be applicable to the REUs
granted to the Grantee hereunder as indicated on the REU Grant Certificate.
 
4

--------------------------------------------------------------------------------

(a)
The Grantee may not Transfer all or any portion of the Grantee’s Transfer
Restricted Common Unit (as defined below) (including to any Family Related
Holder) without the prior written consent of the Administrator, which consent
may be given or withheld, or made subject to such conditions (including the
receipt of such legal or tax opinions and other documents that the Partnership
may require) as are determined by the Administrator, in its sole discretion. 
For the avoidance of doubt, Transfer Restricted Common Units may only be held in
an account with an institution, and subject to terms and conditions, which have
been approved by the Administrator from time to time.  Any Transfer of Transfer
Restricted Common Units by the Grantee to Other Holders permitted by the
Administrator pursuant to Section 3.3(a) shall be made in accordance with
Section 3.4.

 

(b)
A “Transfer Restricted Common Unit” refers to all Common Units delivered upon
Settlement of a vested REU until (i) the first anniversary of the Vesting Date
related thereto, in the case of 50% of such Common Units and (ii) the second
anniversary of such Vesting Date, in the case of the other 50% of such Common
Units.

 

(c)
If the Grantee breaches in any significant or intentional manner, as determined
by the Administrator in its sole discretion, any of the Grantee’s covenants as
stated in the Confidentiality and Restrictive Covenant Obligations contained in
Appendix D, the Administrator, in its sole discretion, may direct that the
Grantee forfeit all or a portion of the Transfer Restricted Common Units held by
the Grantee in an amount determined by the Administrator in its sole
discretion.  The Grantee hereby consents and agrees to immediately surrender and
deliver such Transfer Restricted Common Units to the Partnership, without the
payment of any consideration, receipt of any further notice or fulfillment of
any other condition.

 

(d)
If for any reason the Grantee’s Employment is terminated for Cause, unless
otherwise determined by the Administrator in writing, all Transfer Restricted
Common Units held by the Grantee shall automatically be forfeited by the Grantee
without payment of any consideration.  The Grantee hereby consents and agrees to
immediately surrender and deliver such Transfer Restricted Common Units to the
Partnership, without the payment of any consideration, receipt of any further
notice or fulfillment of any other condition.

 

(e)
Any forfeiture of Transfer Restricted Common Units contemplated by Section
3.3(c) or Section 3.3(d) shall require no additional procedures on the part of
the Partnership or its Affiliates.  The Grantee hereby acknowledges that the
Administrator may take any and all actions to reflect the forfeiture of Transfer
Restricted Common Units hereunder, including but not limited to the delivery of
a written notice to the institution contemplated in Section 3.3(a) that holds
the Transfer Restricted Common Units, and agrees to take any further action to
memorialize such forfeiture as the Administrator may require.

 
5

--------------------------------------------------------------------------------

(f)
The Administrator may, from time to time, waive the provisions of this Section
3.3, subject to the imposition of any conditions or further requirements, as
determined by the Administrator in its sole discretion.  Without limiting the
foregoing, (i) the Administrator may impose equivalent transfer or forfeiture
restrictions on the Grantee’s other equity, if any, held in KKR Holdings, L.P.,
the Partnership or any of their respective Affiliates (or any of their
respective equity incentive plans) to the extent that the provisions of this
Section 3.3 are waived, and (ii) the Grantee hereby consents in advance to the
imposition of such equivalent transfer or forfeiture restrictions for purposes
of the governing documents of Grantee’s other equity, if any, held in KKR
Holdings, L.P., the Partnership or any of their respective Affiliates (or any of
their respective equity incentive plans) to the extent the Administrator waives
the application of this Section 3.3 to the Transfer Restricted Common Units.

 

(g)
For the avoidance of doubt, the provisions of this Section 3.3 also apply in the
event the Grantee receives a Cash Payment in Settlement of a vested REU on a
Delivery Date as provided in Section 2.2(b).

 

(h)
Any purported Transfer of Transfer Restricted Common Units that is not in
accordance with this Section 3.3 is null and void.

 
Section 3.4.      Transfers to Other Holders
 

(a)
Transfers of REUs or Transfer Restricted Common Units by the Grantee to Other
Holders are not permitted unless the Administrator provides its prior written
consent pursuant Section 3.1 or Section 3.3.  Prior to a Transfer of any REUs or
Transfer Restricted Common Units to any Other Holder, the Other Holder must
consent in writing to be bound by this Agreement as an Other Holder and deliver
such consent to the Administrator.

 

(b)
If an REU or Transfer Restricted Common Unit is held by an Other Holder, such
Other Holder shall be bound by this Agreement in the same manner and to the same
extent as the Grantee is bound hereby (or would be bound hereby had the Grantee
continued to hold such REU or Transfer Restricted Common Unit). Any Transfer to
an Other Holder must be undertaken in compliance with Section 3.1(a). For the
avoidance of doubt, any vesting requirement that applies to an REU or transfer
or forfeiture restrictions that are applicable to Transfer Restricted Common
Units (including those Transfer Restricted Common Units delivered upon
Settlement of a Transferred REU) held by an Other Holder shall be satisfied or
deemed to be satisfied under this Article III only to the extent that such
vesting requirement or transfer or forfeiture restrictions, as applicable, would
otherwise have been satisfied if the REU or Transfer Restricted Common Unit had
not been Transferred by the Grantee, and any REU and Transfer Restricted Common
Unit, as applicable, that is held by an Other Holder shall cease to be held by
such Other Holder under this Article III if the REU or Transfer Restricted
Common Unit, as applicable, would have then ceased to be held by the Grantee if
the REU or Transfer Restricted Common Unit had not been Transferred by the
Grantee to such Other Holder.

 

(c)
In the event of a property settlement or separation agreement between the
Grantee and his or her spouse, the Grantee agrees that he or she shall use
reasonable efforts to retain all of his or her REUs and Transfer Restricted
Common Units and shall reimburse his or her spouse for any interest he or she
may have under this Agreement out of funds, assets or proceeds separate and
distinct from his or her interest under this Agreement.

 
6

--------------------------------------------------------------------------------

Section 3.5.      Minimum Retained Ownership Requirement
 
The provisions of this Section 3.5 shall or shall not be applicable to the REUs
granted to the Grantee hereunder as indicated on the REU Grant Certificate.



(a)
For so long as the Grantee retains his or her Employment, the Grantee
(collectively with all Family Related Holders who become Other Holders, if
applicable) must continuously hold an aggregate number of Common Unit
Equivalents that is at least equal to fifteen percent (15%) of the cumulative
amount of (x) all REUs granted to the Grantee under this Agreement and (y) all
other REUs designated as “public company holdings units” that have been or are
hereafter granted to the Grantee under the Plan, in each case that have become
vested pursuant to the REU Grant Certificate (or similar provision in any other
“public company holdings units” grant agreement), prior to any net Settlement
permitted by Section 4.5.

 

(b)
“Common Unit Equivalents” means any combination of: (i) REUs that are or become
vested pursuant to the REU Grant Certificate and Common Units delivered upon
Settlement of any such REUs (even if they are Transfer Restricted Common Units)
and (ii) REUs designated as “public company holdings units” granted to the
Grantee under the Plan that are or become vested pursuant to a provision similar
to the REU Grant Certificate and Common Units delivered upon Settlement of any
such REUs (even if a provision similar to the transfer restrictions on Transfer
Restricted Common Units has not yet been satisfied).

 

(c)
The Administrator may, from time to time, waive the provisions of this Section
3.5, subject to the imposition of any conditions or further requirements, as
determined by the Administrator in its sole discretion.  Without limiting the
foregoing, (i) the Administrator may impose equivalent transfer restrictions on
the Grantee’s other equity, if any, held in KKR Holdings, L.P., the Partnership
or any of their respective Affiliates (or any of their respective equity
incentive plans) to the extent that the provisions of this Section 3.5 are
waived, and (ii) the Grantee hereby consents in advance to the imposition of
such equivalent transfer restrictions for purposes of the governing documents of
Grantee’s other equity, if any, held in KKR Holdings, L.P., the Partnership or
any of their respective Affiliates (or any of their respective equity incentive
plans) to the extent the Administrator waives the application of this Section
3.5 to the Common Unit Equivalents.

 

(d)
Any purported Transfer of any Common Units that would result in a violation of
this Section 3.5 is null and void.  Notwithstanding anything to the contrary
contained in this Agreement (including, without limitation, Section 4.7) this
Section 3.5 shall survive any termination of this Agreement.

 
7

--------------------------------------------------------------------------------

ARTICLE IV
MISCELLANEOUS
Section 4.1.      Governing Law
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without giving effect to any
otherwise governing principles of conflicts of law that would apply the Laws of
another jurisdiction.
 
Section 4.2.      Arbitration
 

(a)
Any and all disputes which cannot be settled amicably, including any ancillary
claims of any party, arising out of, relating to or in connection with the
validity, negotiation, execution, interpretation, performance or non-performance
of this Agreement (including the validity, scope and enforceability of this
arbitration provision) shall be finally settled by arbitration conducted by a
single arbitrator in New York, New York in accordance with the then-existing
Rules of Arbitration of the International Chamber of Commerce.  If the parties
to the dispute fail to agree on the selection of an arbitrator within 30 days of
the receipt of the request for arbitration, the International Chamber of
Commerce shall make the appointment.  The arbitrator shall be a lawyer and shall
conduct the proceedings in the English language. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings.  Except as required by Law or as may be reasonably required in
connection with ancillary judicial proceedings to compel arbitration, to obtain
temporary or preliminary judicial relief in aid of arbitration, or to confirm or
challenge an arbitration award, the arbitration proceedings, including any
hearings, shall be confidential, and the parties shall not disclose any awards,
any materials in the proceedings created for the purpose of the arbitration, or
any documents produced by another party in the proceedings not otherwise in the
public domain. Judgment on any award rendered by an arbitration tribunal may be
entered in any court having jurisdiction thereover.

 

(b)
Notwithstanding the provisions of Section 4.2(a), the Partnership may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling the Grantee to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, or enforcing an arbitration award
and, for the purposes of this clause (b), the Grantee (i) expressly consents to
the application of Section 4.2(c) below to any such action or proceeding, (ii)
agrees that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Secretary or
General Counsel of the Partnership (or any officer of the Partnership) at the
address identified for the Partnership as set forth in Section 4.6 below as such
Grantee’s agent for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such Grantee of any such service of process, shall be deemed in
every respect effective service of process upon the Grantee in any such action
or proceeding.

 
8

--------------------------------------------------------------------------------

(c)
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE U.S. FEDERAL
AND STATE COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL
PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4.2, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm or challenge an arbitration award.  The parties
acknowledge that the forums designated by this clause (c) have a reasonable
relation to this Agreement and to the parties’ relationship with one another.
The parties hereby waive, to the fullest extent permitted by applicable Law, any
objection which they now or hereafter may have to personal jurisdiction or to
the laying of venue of any such ancillary suit, action or proceeding referred to
in this Section 4.2 brought in any court referenced therein and such parties
agree not to plead or claim the same.

 
Section 4.3.      Remedies; Recoupment; Right to Set-Off
 

(a)
The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies.  Said rights and remedies are given in addition
to any other rights the parties may have by Law or under the terms of any other
applicable agreement.

 

(b)
To the extent required or advisable, pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules promulgated thereunder and any
other similar Laws including but not limited to the European Directives
2011/61/EU, 2013/36/EU and 2014/91/EU, the Administrator may specify in any
other document or a policy to be incorporated into this Agreement by reference,
that the Grantee’s rights, payments, and benefits with respect to REUs awarded
hereunder and/or Common Units delivered to the Grantee in respect of REUs
awarded hereunder shall be subject to reduction, cancellation, forfeiture or
recoupment.

 

(c)
The Administrator may set-off any amounts due under this Agreement or otherwise
against any amounts which may be owed to the Partnership or its Affiliates by
the Grantee under this Agreement, any other relationship or otherwise. The
Grantee hereby expressly authorizes the Partnership and its Affiliates to take
any and all actions on the Grantee’s behalf (including, without limitation,
payment, credit and satisfaction of amounts owed) in connection with the set-off
of any amounts owed to the Partnership or its Affiliates or otherwise.

 
Section 4.4.      Amendments and Waivers
 

(a)
This Agreement (including the Definitions contained in Appendix A attached
hereto, the REU Grant Certificate attached as Appendix B hereto, the Additional
Terms and Conditions attached as Appendix C hereto, the Confidentiality and
Restrictive Covenant Obligations attached as Appendix D hereto, and any other
provisions as may be required to be appended to this Agreement under applicable
local Law) may be amended, supplemented, waived or modified only in accordance
with Section 4(c) of the Plan or Section 13 of the Plan, as applicable, or as
may be required for purposes of compliance or enforceability with applicable
local Law; provided, however, that the REU Grant Certificate shall be deemed
amended from time to time to reflect any adjustments provided for under the
Plan.

 
9

--------------------------------------------------------------------------------

(b)
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 
Section 4.5.      Withholding
 
Regardless of any action the Partnership or the Designated Service Recipient
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related items related to the Grantee’s
participation in the Plan and legally applicable to the Grantee (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Grantee’s responsibility and may exceed the
amount actually withheld by the Partnership or the Designated Service
Recipient.  The Grantee further acknowledges that the Partnership and/or the
Designated Service Recipient (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the REUs, including, but not limited to, the grant, vesting or Settlement of
the REUs, the delivery of Common Units or a Cash Payment upon Settlement of the
REUs, the lapse of any restrictions imposed on the Grantee’s Transfer Restricted
Common Units, the subsequent sale of Common Units acquired under the Plan and
the receipt of any distributions; and (2) do not commit to and are under no
obligation to structure the terms of the REUs or any aspect of the REUs to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if the Grantee has become subject to tax in
more than one jurisdiction, the Grantee acknowledges that the Partnership and/or
the Designated Service Recipient (or the Affiliate formerly employing, engaging
or retaining the Grantee, as applicable) may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Partnership
and/or the Designated Service Recipient to satisfy all Tax-Related Items.  In
this regard, the Grantee authorizes the Partnership and/or the Designated
Service Recipient, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following:
 

(a)
withholding from the Cash Payment, the Grantee’s wages or other cash
compensation paid to the Grantee by the Partnership and/or the Designated
Service Recipient; or

 

(b)
withholding from proceeds of the sale of Common Units delivered upon Settlement
of the REUs either through a voluntary sale or through a mandatory sale arranged
by the Partnership (on the Grantee’s behalf pursuant to this authorization); or

 

(c)
withholding in Common Units to be delivered upon Settlement of the REUs.

 
To avoid negative accounting treatment, the Partnership may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Common Units, for tax purposes,
the Grantee is deemed to have been issued the full number of Common Units
subject to the Settled Common Units, notwithstanding that a number of the Common
Units are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Grantee’s participation in the Plan.
 
10

--------------------------------------------------------------------------------

Finally, the Grantee shall pay to the Partnership or the Designated Service
Recipient any amount of Tax-Related Items that the Partnership or the Designated
Service Recipient may be required to withhold or account for as a result of the
Grantee’s participation in the Plan that cannot be satisfied by the means
previously described.  The Partnership may refuse to issue or deliver the Common
Units, the Cash Payment or the proceeds of the sale of Common Units, if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.
 
Section 4.6.      Notices
 
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by courier service, by fax or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified for purposes of notice given in accordance with this Section
4.6):
 

(a)
If to the Partnership, to:

 
KKR & Co. L.P.
9 West 57th Street, Suite 4200
New York, New York 10019
U.S.A.
Attention: Chief Financial Officer
 

(b)
If to the Grantee, to the most recent address for the Grantee in the books and
records of the Partnership or the Designated Service Recipient.

 
Section 4.7.      Entire Agreement; Termination of Agreement; Survival
 

(a)
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, pertaining thereto. The Grantee
acknowledges that the grant of REUs provided for under this Agreement is in full
satisfaction of any and all grants of equity or equity-based awards that
representatives of the Partnership or its Affiliates, on or prior to the date
hereof, may have informed the Grantee that such Grantee is entitled to receive.

 

(b)
This Agreement shall terminate when the Grantee and all Other Holders cease to
hold any of the REUs or Transfer Restricted Common Units that have been granted
or delivered, as applicable, hereunder. Notwithstanding anything to the contrary
herein, this Article IV shall survive any termination of this Agreement.

 
Section 4.8.      Severability
 
If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party.  Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
11

--------------------------------------------------------------------------------

Section 4.9.      Binding Effect
 
This Agreement shall be binding upon and inure to the benefit of all of the
parties and, to the extent permitted by this Agreement, their successors,
executors, administrators, heirs, legal representatives and assigns.
 
Section 4.10.    Appendices
 
Appendices A, B, C and D constitute part of this Agreement.  Notwithstanding the
provisions of this Article IV, the provisions of Sections 10 through 19
(inclusive) of Appendix D shall govern solely with respect to, and shall be
applicable only to the interpretation, administration and enforcement of, the
provisions of Appendix D, but not to any other provisions of this Agreement or
any other of its Appendices, including but not limited to Sections 3.2 and
3.3(c) of this Agreement.  For the further avoidance of doubt, and without
limiting the foregoing sentence, Sections 3.2 and 3.3(c) of this Agreement shall
only be governed by, and shall only be subject to administration and enforcement
under, the provisions of this Article IV, and shall not be governed by or
subject to interpretation, administration or enforcement under any of Sections
10 through 19 (inclusive) of Appendix D.
 
Section 4.11.    Further Assurances
 
The Grantee shall perform all other acts and execute and deliver all other
documents as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.
 
Section 4.12.    Interpretation; Defined Terms; Section 409A; Employment with
Designated Service Recipient; Headings
 

(a)
Throughout this Agreement, nouns, pronouns and verbs shall be construed as
masculine, feminine, neuter, singular or plural, whichever shall be applicable. 
Unless otherwise specified, all references herein to “Articles,” “Sections” and
clauses shall refer to corresponding provisions of this Agreement.  The word
“including” is not meant to be exclusive, but rather shall mean “including
without limitation” wherever used in this Agreement.   Reference to “hereto”,
“herein” and similar words is to this entire Agreement (including any
Appendices) and not a particular sentence or section of this Agreement. All
references to “date” and “time” shall mean the applicable date (other than a
Saturday or Sunday or any day on which the Federal Reserve Bank of New York is
closed or any day on which banks in the city of New York, New York are required
to close, in which case such date refers to the next occurring date that is not
described in this parenthetical) or time in New York, New York.

 
12

--------------------------------------------------------------------------------

(b)
This Section 4.12(b) applies to Grantees who are U.S. tax residents (such as, a
U.S. citizen, greencard holder or a U.S. tax resident under the substantial
presence test) to the extent applicable.  All references to any “separation from
service” or termination of the Employment of, or the services to be provided by,
the Grantee, shall be deemed to refer to a “separation from service” within the
meaning of Section 409A, if applicable.  Notwithstanding anything herein to the
contrary, (i) if at the time of the Grantee’s termination of Employment the
Grantee is a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or delivery of Common Units
otherwise payable or provided hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Partnership will defer the commencement of the
payment of any such payments or delivery hereunder (without any reduction in
such payments or delivery of Common Units ultimately paid or provided to the
Grantee) until the date that is six months following the Grantee’s termination
of Employment (or the earliest date as is permitted under Section 409A) and (ii)
if any other payments or other deliveries due to the Grantee hereunder could
cause the application of an accelerated or additional tax under Section 409A,
such payments or other deliveries shall be deferred if deferral will make such
payment or other delivery compliant under Section 409A, or otherwise such
payment or other delivery shall be restructured, to the extent possible, in a
manner, determined by the Administrator, that does not cause such an accelerated
or additional tax.  The Partnership shall use commercially reasonable efforts to
implement the provisions of this Section 4.12(b) in good faith; provided that
none of the Partnership, the General Partner, the Administrator nor any of the
Partnership’s, KKR Group’s employees, directors or representatives shall have
any liability to the Grantee with respect to this Section 4.12(b).

 

(c)
For the avoidance of doubt, any references to the Employment of the Grantee in
this Agreement refer solely to the Employment of the Grantee by the Designated
Service Recipient or any other member of the KKR Group.  The grant of REUs under
this Agreement in no way implies any Employment relationship with the General
Partner, the Partnership or with any other member of the KKR Group, other than
the Designated Service Recipient with which a formal Employment relationship is
currently in effect with the Grantee, or any other member of the KKR Group with
which a formal Employment relationship is currently in effect with the Grantee.
If the Grantee changes Employment from the Designated Service Recipient as of
the Grant Date to another member of the KKR Group, references to Designated
Service Recipient hereunder shall refer to such other member of the KKR Group
with which the Grantee has Employment.

 

(d)
The headings and subheadings in this Agreement are included for convenience and
identification only and are in no way intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.

 
Section 4.13.    Counterparts
 
This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.  Copies of executed counterparts transmitted by telecopy
or other electronic transmission service shall be considered original executed
counterparts for purposes of this Agreement.


[Rest of page intentionally left blank]
 
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partnership has executed this Agreement as of the date
specified under the signature of the Grantee.
 
KKR & CO. L.P.
 
By: 
KKR MANAGEMENT LLC,
   
its general partner
 

 
By:
 
 

 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantee has caused this counterpart
signature page to this Agreement to be duly executed as of the date specified
under the signature of the Grantee.
 
“GRANTEE”
 
Electronic Signature


Name: Participant Name


Dated: Grant Date
 
15

--------------------------------------------------------------------------------

APPENDIX A
 
DEFINITIONS


In addition the defined terms set forth in the Plan, the following terms shall
have the following meanings for purposes of the Agreement:
 
“Cause” means, with respect to the Grantee, the occurrence or existence of any
of the following as determined fairly on an informed basis and in good faith by
the Administrator: (i) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct by the Grantee against any member of the KKR
Group (including the Partnership), KKR Holdings L.P., KKR Associates Holdings
L.P., a Fund, or a Portfolio Company, (ii) a Regulatory Violation that has a
material adverse effect on (x) the business of any member of the KKR Group or
(y) the ability of the Grantee to function as an employee, associate or in any
similar capacity (including consultant) with respect to the KKR Group, taking
into account the services required of the Grantee and the nature of the business
of the KKR Group, or (iii) a material breach by the Grantee of a material
provision of any Written Policies or the deliberate failure by the Grantee to
perform the Grantee’s duties to the KKR Group, provided that in the case of this
clause (iii), the Grantee has been given written notice of such breach or
failure within 45 days of the KKR Group becoming aware of such breach or failure
and, where such breach or failure is curable, the Grantee has failed to cure
such breach or failure within (A) 15 days of receiving notice thereof or (B)
such longer period of time, not to exceed 30 days, as may be reasonably
necessary to cure such breach or failure provided that the Grantee is then
working diligently to cure such breach or failure. If such breach or failure is
not capable of being cured, the notice given to the Grantee may contain a date
of termination that is earlier than 15 days after the date of such notice.
 
“Closing Price” for any trading day shall mean the closing price per Common Unit
reported on the NYSE (or, if not listed on the NYSE, the principal securities
exchange on which the Common Units are listed).  If Common Units are not listed
on any securities exchange, the Closing Price shall be the Fair Value thereof as
reasonably determined by the Administrator.
 
“Disability” means, as to any Person, such Person’s inability to perform in all
material respects such Person’s duties and responsibilities to the KKR Group by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Administrator may
reasonably determine in good faith.
 
“Employment” means the Grantee’s employment or engagement (including any similar
association determined by the Administrator to constitute employment or
engagement for purposes of this Agreement) with (x) the Designated Service
Recipient or any other member of the KKR Group or (y) any consultant or service
provider that provides services to any member of the KKR Group; provided that in
the case of clause (y), service provided as a consultant or service provider
must be approved by the Administrator in order to qualify as “Employment”
hereunder.
 
“Family Related Holder” means, in respect of the Grantee, any of the following:
(i) such Grantee’s spouse, parents, parents-in-law, children, siblings and
siblings-in-law, descendants of siblings, and grandchildren, (ii) any trust or
other personal or estate planning vehicle established by such Grantee, (iii) any
charitable organization established by such Grantee and (iv) any
successor-in-interest to such Grantee, including but not limited to a
conservator, executor or other personal representative.
 
A-1

--------------------------------------------------------------------------------

“Group Partnerships” means KKR Management Holdings L.P., a Delaware limited
partnership, KKR Fund Holdings L.P., a Cayman Island exempted limited
partnership, and KKR International Holdings L.P., a Cayman Island exempted
limited partnership, along with any partnership designated in the future as a
“Group Partnership” by the Partnership.
 
“KKR Capstone” means (i) KKR Capstone Americas LLC, KKR Capstone EMEA LLP, KKR
Capstone EMEA (International) LLP, KKR Capstone Asia Limited and any other
“Capstone” branded entity that provides similar consulting services to the KKR
Group and Portfolio Companies and (ii) the direct and indirect parents and
subsidiaries of the foregoing.
 
“KKR Group” means the Group Partnerships, the direct and indirect parents of the
Group Partnerships (the “Parents”), any direct or indirect subsidiaries of the
Parents or the Group Partnerships, the general partner or similar controlling
entities of any investment fund, account or vehicle that is managed, advised or
sponsored by the KKR Group (the “Funds”) and any other entity through which any
of the foregoing directly or indirectly conducts its business, but shall exclude
Portfolio Companies.
 
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Participant, as the case may be.
 
“Other Holder” means any Person that holds an REU, other than the Grantee.
 
“Portfolio Company” means a company over which a Fund exercises a significant
degree of control as an investor.
 
“Regulatory Violation” means, with respect to the Grantee (i) a conviction of
the Grantee based on a trial or by an accepted plea of guilt or nolo contendere
of any felony or misdemeanor crime involving moral turpitude, false statements,
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery, (ii) a final determination by any court of competent jurisdiction or
governmental regulatory body (or an admission by the Grantee in any settlement
agreement) that the Grantee has violated any U.S. federal or state or comparable
non-U.S. securities laws, rules or regulations or (iii) a final determination by
self-regulatory organization having authority with respect to U.S. federal or
state or comparable non-U.S. securities laws, rules or regulations (or an
admission by the Grantee in any settlement agreement) that the Grantee has
violated the written rules of such self-regulatory organization that are
applicable to any member of the KKR Group.
 
“Retirement” means the resignation by the Grantee of the Grantee’s Employment
with the KKR Group (other than for Cause), on or after the date that the
Grantee’s age, plus the Grantee’s years of Employment with the KKR Group equals
at least 80; provided that such date shall be no earlier than December 31, 2012.
 
“REU Grant Certificate” means the REU Grant Certificate delivered to the Grantee
and attached to this Agreement as Appendix B, as the same may be modified
pursuant to Section 4.4(a) of the Agreement.
 
“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
the same may be amended from time to time, and the applicable regulations,
including temporary regulations, promulgated under such Section, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
 
A-2

--------------------------------------------------------------------------------

“Service Vesting Date” means, with respect to any REU, the date set forth in the
REU Grant Certificate as the “Service Vesting Date.”
 
“Settle”, “Settled” or “Settlement” means the discharge of the Partnership’s
obligations in respect of an REU through the delivery to the Grantee of (i)
Common Units or (ii) a Cash Payment, in each case in accordance with Article II.
 
“Transfer” or “Transferred” means with respect to any REU or Common Unit, any
(i) sale, assignment, transfer or other disposition thereof or any interests
therein or rights attached thereto, whether voluntarily or by operation of Law,
or (ii) creation or placement of any mortgage, claim, lien, encumbrance,
conditional sales or other title retention agreement, right of first refusal,
preemptive right, pledge, option, charge, security interest or other similar
interest, easement, judgment or imperfection of title of any nature whatsoever.
 
“Written Policies” means the written policies of the KKR Group included in its
employee manual, code of ethics and confidential information and information
barrier policies and procedures and other documents relating to the Grantee's
Employment, association or other similar affiliation with the KKR Group.
 
A-3

--------------------------------------------------------------------------------

APPENDIX B
 
REU GRANT CERTIFICATE – Market Condition Equity Grant


Grantee Name:  Participant Name
 
Grant Date: Grant Date
 
Number of REUs: Number of Awards Granted


1.         Grant of Public Company Holdings Units
 
This REU Grant Certificate confirms that the Partnership hereby grants to the
Grantee listed above, effective as of the grant date above (the “Grant Date”),
the number of REUs, subject to the terms and conditions of this REU Grant
Certificate and the other provisions of the Agreement.  In the event of a
conflict between any term or provision contained in the Agreement and this REU
Grant Certificate, the applicable terms and provisions of this REU Grant
Certificate will govern and prevail.


2.         Vesting of REUs
 

(a)
The following vesting provisions shall apply to the REUs:

 

(i)
Service Condition for Vesting

 
Provided that the applicable Price Condition (as defined below) has been
achieved, a percentage of the REUs shall vest subject to the Grantee’s continued
Employment through and at the close of business on the applicable Service
Vesting Date or Service Vesting Dates (the “Service Condition”).The following
table sets forth the maximum number of REUs that are eligible to vest on each
Service Vesting Date, subject to the Grantee’s continued Employment through each
such date and the satisfaction of the applicable Price Condition:


Percentage of Granted REUs that
May Become Vested on Applicable
Service Vesting Date
Applicable Service Vesting Date
[●]%
[●]
[●]%
[●]
[●]%
[●]
[●]%
[●]
[●]%
[●]



To the extent the percentage of REUs that have achieved the Price Condition
exceed the maximum percentage of REUs that may vest on a given Service Vesting
Date, such excess (up to the next applicable maximum percentage) shall vest on
the next Service Vesting Date, if applicable, subject to the Grantee’s continued
Employment through the close of business on such date.
 
B-1

--------------------------------------------------------------------------------

To the extent the Service Condition with respect to any REUs is satisfied prior
to the achievement of the Price Condition applicable to such REUs, then the
relevant percentage of REUs will vest only on the date such Price Condition is
achieved.



(ii)
Price Condition for Vesting

 
The “Price Condition” shall be achieved with respect to the percentage of the
REUs when the Closing Price per Common Unit meets or exceeds the applicable
“Price Target” for a period of [●] consecutive trading days (the “Trading
Period”), in each case, as specified in the chart below:


Tranche
Percentage of Granted Units
that Satisfy the Price
Condition
Price Target
 
[●]%
$[●]
 
[●]%
$[●]
 
[●]%
$[●]
 
[●]%
$[●]
 
[●]%
$[●]



The Price Condition is not achieved if the Closing Price is below the Price
Target at any point during such Trading Period.


In the event of any extraordinary unit distribution, unit split, unit
combination, recapitalization, rights offering, split-up, spin-off or similar
event that constitutes an “equity restructuring” (as defined under Financial
Accounting Standards Board (FASB) Accounting Standards Codification 718) with
respect to the Common Units, then the Administrator shall, in the manner
determined appropriate or desirable by the Administrator and without liability
to any person, adjust any or all of (x) the Price Target, (y) the number of
REUs, and (z) any other term applicable to the REUs.



(iii)
Overall Vesting Principles

 
Notwithstanding any provision to the contrary, (i) both the Service Condition
and the Price Condition must be satisfied for any REU to vest (any date both
conditions are satisfied, a “Vesting Date”), (ii) no REU shall be vested prior
to [●], and (iii) any REU that fails to vest by the close of business on [●]
(the “End Date”) shall be canceled and forfeited without any consideration.
 

(b)
Vesting and Forfeiture in Connection with Certain Events.

 

(i)
No Vesting Upon Retirement

 
Notwithstanding anything to the contrary, the REUs shall not be affected when
Grantee’s Employment is terminated due to Retirement.
 

(ii)
No Vesting Upon Change of Control

 
B-2

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, the REUs shall not be affected by the
occurrence of any Change of Control.
 

(iii)
Continued Service Condition Vesting Upon Death or Disability

 
Notwithstanding anything to the contrary, in the event of the Grantee’s death or
Disability, the REUs shall remain outstanding until the End Date and, to the
extent the applicable Price Conditions are satisfied with respect thereto, shall
be eligible to vest on the applicable Service Vesting Dates (as though the
Grantee’s Employment had not terminated).  Any REUs that are not vested as of
the End Date shall be canceled and forfeited without consideration.
Notwithstanding anything to the contrary, the determination of the Grantee’s
Disability shall be determined by the Administrator in its sole discretion.
 

(iv)
Forfeiture for Any Other Termination

 
If the Grantee’s Employment terminates for any reason other than for death,
Disability or Involuntarily Termination without Cause as provided in the
Agreement, then all REUs that are not vested at the time of termination of
Employment shall be canceled and forfeited without consideration.
 

(v)
Two-Year Clawback for Termination for Cause or Breach of Confidentiality and
Restrictive Covenant Agreement

 
If either (i) for any reason the Grantee’s Employment is terminated for Cause or
(ii) the Grantee breaches the confidentiality, non-competition and
non-solicitation provisions set forth in the Confidentiality and Restrictive
Covenant Agreement attached as Appendix D to the Agreement (each event in
clauses (i) or (ii), a “Triggering Event”), then a number of units (whether REUs
or any other units owned by such Grantee) equal to the number of REUs that
vested during the two (2) year period immediately prior to the date of the
Triggering Event shall be canceled and forfeited without consideration (or, if
sold, the Grantee may be required to return or repay to the Partnership the net
proceeds of such sale), unless otherwise determined in writing by the
Administrator in its sole discretion.  Any REUs that vested prior to the two (2)
year period immediately prior to the Triggering Event shall not be subject to
the provisions of this paragraph, and nothing in this paragraph shall be deemed
to limit any other rights or remedies that may be available to the
Administrator, the Partnership or their Affiliates with respect to the
occurrence of a Triggering Event.
 
(c)            All REUs that become vested under this REU Grant Certificate are
eligible to be Settled pursuant to Section 2.2. of the Agreement.
 
3.        Post-Settlement Terms
 
Settlement of the REUs is subject to all terms and conditions contained in the
Agreement to which this REU Grant Certificate is attached. Notwithstanding the
foregoing:
 
The post-settlement transfer restrictions contained in Section 3.3 of the
Agreement ☐ shall / ☐ shall not be applicable to the REUs (and any resulting
Common Units) granted under this REU Grant Certificate.
 
The minimum retained ownership requirements contained in Section 3.5 of the
Agreement ☐ shall / ☐ shall not be applicable to the REUs (and any resulting
Common Units) granted under this REU Grant Certificate.
 
B-3

--------------------------------------------------------------------------------

APPENDIX C
 
ADDITIONAL TERMS AND CONDITIONS


The terms and conditions in this Appendix C supplement the provisions of the
Agreement, unless otherwise indicated herein. Capitalized terms contained in
this Appendix C and not defined herein shall have the same meaning as such terms
are defined in the Agreement into which this Appendix C is incorporated by
reference therein and to which this Appendix C is attached, or the Plan, as
applicable.


1.        Data Privacy


The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement and any other Award materials (“Data”) by and among,
as applicable, the Designated Service Recipient, the Partnership and its
Affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.
 
The Grantee understands that the Partnership and the Designated Service
Recipient may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, email
address, date of birth, social insurance number, passport  or other
identification number (e.g. resident registration number), salary, nationality,
job title, any Common Units or directorships held in the Partnership, details of
all REUs or any other entitlement to Common Units awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan.
 
The Grantee understands that Data will be transferred to any third parties
assisting the Partnership with the implementation, administration and management
of the Plan.  The Grantee understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Grantee’s country.  The Grantee understands that he or she may request
a list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  The Grantee
authorizes the Partnership, its subsidiaries, the Designed Service Recipient and
any other possible recipients which may assist the Partnership (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan.  The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan.  The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  Further, the Grantee understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Grantee does not consent, or if the Grantee later seeks to revoke his or her
consent, the Grantee’s employment status or service and career with the
Designated Service Recipient will not be affected; the only consequence of
refusing or withdrawing the Grantee’s consent is that the Partnership would not
be able to grant him or her REUs or other awards or administer or maintain such
awards.  Therefore, the Grantee understands that refusing or withdrawing his or
her consent may affect the Grantee’s ability to participate in the Plan.  For
more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.
 
C-1

--------------------------------------------------------------------------------

2.        Nature of Grant
 
In accepting the Award, the Grantee acknowledges, understands and agrees that:
 

(a)
the Plan is established voluntarily by the Partnership, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the
Partnership at any time;

 

(b)
the grant of the REUs is voluntary and occasional and does not create any
contractual or other right to receive future grants, or benefits in lieu of
REUs, even if REUs have been granted in the past;

 

(c)
all decisions with respect to future grants of REUs, if any, will be at the sole
discretion of the Partnership;

 

(d)
the Grantee’s participation in the Plan shall not create a right to further
Employment with the Designated Service Recipient and shall not interfere with
the ability of the Designated Service Recipient to terminate the Grantee’s
Employment or service relationship (if any) at any time;

 

(e)
the Grantee is voluntarily participating in the Plan;

 

(f)
the REUs and the Common Units subject to the REUs, and the income and value of
same, are extraordinary items, which are outside the scope of the Grantee’s
Employment or service contract, if any;

 

(g)
the REUs and the Common Units subject to the REUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(h)
the grant of REUs and the Grantee’s participation in the Plan will not be
interpreted to form an Employment or service contract or relationship with the
Partnership, the Designated Service Recipient or any Affiliate;

 

(i)
the future value of the underlying Common Units is unknown, indeterminable and
cannot be predicted with certainty;

 

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the REUs resulting from termination of the Grantee’s Employment (for any
reason whatsoever and whether or not in breach of local labor laws and whether
or not later found to be invalid), and in consideration of the grant of REUs,
the Grantee agrees not to institute any claim against the Partnership, the
Designated Service Recipient or any Affiliate;

 

(k)
unless otherwise agreed with the Partnership in writing, the REUs and the Common
Units subject to the REUs, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Grantee may provide as
a director of the Designated Service Recipient, the Partnership or any
Affiliate;

 
C-2

--------------------------------------------------------------------------------

(l)
subject to Section 9 of the Plan, the REUs and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability; and

 

(m)
the following provisions apply only if the Grantee is providing services outside
the United States:

 

  (i)
the REUs and the Common Units subject to the REUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;

 

(ii)
the REUs and the Common Units subject to the REUs, and the income and value of
same, are not intended to replace any pension rights or compensation; and

 

(iii)
neither the Designated Service Recipient, the Partnership nor any Affiliate
shall be liable for any foreign exchange rate fluctuation between the Grantee’s
local currency and the United States Dollar that may affect the value of the
REUs or of any amounts due to the Grantee pursuant to the vesting of the REUs or
the subsequent sale of any Common Units acquired upon vesting.

 
3.        No Advice Regarding Award
 
The Partnership is not providing any tax, legal or financial advice, nor is the
Partnership making any recommendations regarding the Grantee’s participation in
the Plan, or the Grantee’s acquisition or sale of the underlying Common Units. 
The Grantee should consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
 
4.        Language
 
If the Grantee has received the Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
 
5.        Electronic Delivery and Acceptance
 
The Partnership may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Partnership or a third party designated by the
Partnership.
 
6.        Restrictions on Trading in Securities
 
In addition to any policies and procedures which govern Grantee's ability to
trade in Common Units as well as other securities of the Partnership set forth
in the Partnership's trading window policy, Grantee may be subject to additional
securities trading and market abuse laws in his or her country of residence. 
These laws may affect Grantee's ability to acquire or dispose of Common Units or
rights to Common Units (e.g., REUs) under the Plan, particularly during such
times as the Grantee is considered to have access to material nonpublic
information concerning the Partnership (as defined by the Laws of the Grantee's
country).  Any restrictions under these Laws or regulations are separate from
and in addition to any policies and procedures set forth by the Partnership. 
The Grantee is responsible for ensuring compliance with any applicable
restrictions and should consult his or her personal legal advisor on this
matter.
 
C-3

--------------------------------------------------------------------------------

7.        Foreign Asset / Account, Exchange Control Reporting
 
Depending upon the country to which Laws the Grantee is subject, the Grantee may
have certain exchange control, foreign asset and/or account reporting
requirements that may affect the Grantee’s ability to acquire or hold Common
Units under the Plan or cash received from participating in the Plan (including
from any sale proceeds arising from the sale of Common Units) in the Grantee’s
Fidelity brokerage account or a bank or other brokerage account outside the
Grantee’s country of residence. The Grantee’s country may require that he or she
report such accounts, assets or transactions to the applicable authorities in
the Grantee’s country.  The Grantee also may be required to repatriate sale
proceeds or other funds received as a result of his or her participation in the
Plan to his or her country through a designated bank or broker and/or within a
certain time after receipt. The Grantee is responsible for knowledge of and
compliance with any such regulations and should speak with his or her own
personal tax, legal and financial advisors regarding same.
 
C-4

--------------------------------------------------------------------------------

APPENDIX D


Confidentiality and Restrictive Covenant Obligations
 
A.           Capitalized terms contained in this Appendix D and not defined
herein shall have the same meaning as such terms are defined in the Agreement
into which this Appendix D is incorporated by reference therein and to which
this Appendix D is attached, or the Plan, as applicable. Further, for the
purposes of this Appendix D, the “Company” shall refer to the KKR Group;
 
B.             In connection with the Grantee’s employment, engagement,
association or other similar affiliation with an entity of the KKR Group, the
Grantee is being issued one or more REUs pursuant to the Agreement to which this
Appendix D is attached;
 
C.             The Grantee acknowledges and agrees that the Grantee will receive
financial benefits from the KKR Group’s business through their participation in
the value of the REUs;
 
D.             The Grantee further acknowledges and agrees that (i) during the
course of the Grantee’s employment, engagement, association or other similar
affiliation with the KKR Group, the Grantee will receive and have access to
confidential information of the KKR Group and the Portfolio Companies
(collectively, the “KKR Related Entities”) and have influence over and the
opportunity to develop relationships with Clients, Prospective Clients,
Portfolio Companies and partners, members, employees and associates of the
Company; and (ii) such confidential information and relationships are extremely
valuable assets in which the KKR Group has invested, and will continue to
invest, substantial time, effort and expense in developing and protecting;
 
E.             The Grantee acknowledges and agrees that (i) the REUs will
materially benefit the Grantee; (ii) it is essential to protect the business
interests and goodwill of the Company and that the Company be protected by the
restrictive covenants and confidentiality undertaking set forth herein; (iii) it
is a condition precedent to the Grantee receiving REUs that the Grantee agree to
be bound by the restrictive covenants and confidentiality undertaking contained
herein; and (iv) the KKR Group would suffer significant and irreparable harm
from a violation by the Grantee of the confidentiality undertaking set forth
herein as well as the restrictive covenants set forth herein for a period of
time after the termination of the Grantee’s employment, engagement, association
or other similar affiliation with the KKR Group; and
 
F.             This Appendix D is made in part for the benefit of the KKR Group
and the Designated Service Recipient and the parties intend, acknowledge, and
agree that the KKR Group and the Designated Service Recipient are third party
beneficiaries of this Appendix D and any one of them is authorized to waive
compliance with any provision hereof by delivering a written statement clearly
expressing the intent to waive such compliance to the Grantee and a duly
authorized representative of the KKR Group or Designated Service Recipient.
 
NOW, THEREFORE, to provide the Company with reasonable protection of its
interests and goodwill and in consideration for (i) the REUs and any other
consideration that the Grantee will receive in connection with and as a result
of the Grantee’s employment, engagement, association or other similar
affiliation with the KKR Group; (ii) the material financial and other benefits
that the Grantee will derive from such REUs and other consideration (if any);
and (iii) other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Grantee hereby agrees to the following
restrictions:
 
D-1

--------------------------------------------------------------------------------

1.
Outside Business Activities.

 
The Grantee acknowledges that, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with the KKR Group, the
Grantee will be subject to the Written Policies. The Written Policies include
restrictions that limit the ability of the Grantee to engage in outside business
and other activities without the prior approval of the Company. If the Grantee
has an employment, engagement or other similar contract with the KKR Group, the
Grantee may be subject to similar restrictions under that agreement. The Grantee
hereby agrees that, during the Grantee’s employment, engagement, association or
other similar affiliation with the KKR Group, the Grantee will comply with all
such restrictions that are from time to time in effect which are applicable to
the Grantee.
 

2.
Confidentiality Undertaking.

 
The Grantee acknowledges that, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with the KKR Group, the
Grantee will receive and have access to Confidential Information (as defined
below) of the Company and the Portfolio Companies.  Recognizing that any
disclosure of such information could have serious consequences to one or more of
the Company and the Portfolio Companies, the Grantee hereby agrees that, except
as provided herein, the Grantee will not under any circumstances (either while
employed, engaged, associated or otherwise affiliated with the KKR Group, or at
any time after the Termination Date) for any purpose other than in the ordinary
course of the performance of the Grantee’s duties as an employee, consultant,
associate or other affiliated person of the KKR Group, use or divulge,
communicate, publish, make available, or otherwise disclose any Confidential
Information to any person or entity, including but not limited to any business,
firm, governmental body, partnership, corporation, press service or otherwise,
other than to (i) any executive or employee of the Company in the ordinary
course of the performance of Grantee’s duties as an employee, consultant,
associate or other affiliated person of the KKR Group; (ii) any person or entity
to the extent explicitly authorized by an executive of the Company in the
ordinary course of the performance of Grantee’s duties as an employee,
consultant, associate or other affiliated person of the KKR Group; (iii) any
attorney, accountant, consultant or similar service provider retained by the
Company who is required to know such information and is obligated to keep such
information confidential; or (iv) any person or entity to the extent the law or
legal process requires disclosure by the Grantee, provided that, in the case of
clause (iv), the Grantee must first give the Partnership or the Designated
Service Recipient  prompt written notice of any such requirement, disclose no
more information than is so required in the opinion of competent legal counsel,
and cooperate fully with all efforts by the Company to obtain a protective order
or similar confidentiality treatment for such information.
 
Notwithstanding the foregoing, nothing in this Appendix E shall prohibit the
Grantee from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the U.S. Securities
and Exchange Commission, or making other disclosures to the extent protected
under the whistleblower provisions of federal law or regulation (or comparable
laws or regulations that similarly prohibit the impediment of such protected
disclosures), and the Grantee shall not be required to advise or seek permission
from the Partnership or the Designated Service Recipient prior to making any
such report or disclosure; provided, however, that (i) Grantee shall inform such
governmental agency or entity that the information Grantee is providing is
confidential and (ii) neither the Partnership nor the Designated Service
Recipient authorizes the waiver of (or the disclosure of information covered by)
the attorney-client privilege or work product protection or any other privilege
or protection belonging to the Partnership, the Designated Service Recipient or
their Affiliates, to the fullest extent permitted by law.
 
D-2

--------------------------------------------------------------------------------

As used in this Section 2, an “executive” of the KKR Group means an employee of
the Company with the title of “Member,” “Managing Director,” “Director,”
“Principal” or other employee of the Company acting in a managerial or
supervisory capacity. “Confidential Information” means (a) all confidential,
proprietary or non-public information of, or concerning the business,
operations, activities, personnel, finances, plans, personal lives, habits,
history, clients, investors, or otherwise of the KKR Related Entities or any
person who at any time is or was a member, partner, officer, director, other
executive, employee or stockholder of any of the foregoing, (b) all
confidential, proprietary or non-public information of or concerning any member
of a family of any of the individuals referred to in clause (a), whether by
birth, adoption or marriage (including but not limited to any of their current
or former spouses or any living or deceased relatives), and (c) all
confidential, proprietary or non-public information of or concerning any of the
clients or investors of the KKR Related Entities or any other person or entity
with which or whom any of the KKR Related Entities or their respective clients
or investors does business or has a relationship. Confidential Information
includes information about the KKR Related Entities relating to or concerning
any of their (i) finances, investments, profits, pricing, costs, and accounting,
(ii) intellectual property (including but not limited to patents, inventions,
discoveries, plans, research and development, processes, formulae, reports,
protocols, computer software, databases, documentation, trade secrets, know-how
and business methods), (iii) personnel, compensation, recruiting and training,
and (iv) any pending or completed settlements, arbitrations, litigation,
governmental investigations and similar proceedings. Notwithstanding the
foregoing, Confidential Information does not include any portions of the
foregoing that the Grantee can demonstrate by sufficient evidence satisfactory
to the Company that has been (i) lawfully published in a form generally
available to the public prior to any disclosure by the Grantee in breach of this
Appendix D or (ii) made legitimately available to the Grantee by a third party
without breach of any obligation of confidence owed to the Company or any
Portfolio Company.
 
Without limiting the generality of the foregoing, the Grantee agrees that it
will be a breach of this Appendix D to write about, provide, disclose or use in
any fashion at any time any Confidential Information that is or becomes part of
the basis for, or is used in any way in connection with any part of any book,
magazine or newspaper article, any interview or is otherwise published in any
media of any kind utilizing any technology now known or created in the future.
 
Upon termination of the Grantee's employment, engagement, association or other
similar affiliation with the KKR Group for any reason, the Grantee hereby agrees
to (i) cease and not thereafter commence any and all use of any Confidential
Information; (ii) upon the request of the Company promptly deliver to the
Company or, at the option of the Company destroy, delete or expunge all
originals and copies of any Confidential Information in any form or medium in
the Grantee’s possession or control (including any of the foregoing stored or
located in the Grantee’s home, laptop or other computer that is not the property
of the Company, its Affiliates or Portfolio Companies); (iii) notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which the Grantee is aware; and (iv) upon the
request of the Company sign and deliver a statement that the foregoing has been
accomplished.
 
D-3

--------------------------------------------------------------------------------

The Grantee acknowledges that he or she is aware that applicable securities laws
place certain restrictions on any person who has received from an issuer
material, non-public information concerning the issuer with respect to
purchasing or selling securities of such issuer or from communicating such
information to any other person and further agrees to comply with such
securities laws.  Without limiting anything in this Appendix D, the Grantee
hereby expressly confirms his or her explicit understanding that the Grantee’s
obligations hereunder are in addition to, and in no way limit, the Grantee’s
obligations under compliance procedures of the Company including those contained
in the Written Policies.
 
Notwithstanding anything in this Appendix D to the contrary, the Grantee may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of any member of the Company in which the Grantee
holds an interest and all materials of any kind (including opinions or other tax
analyses) that are provided to the Grantee relating to such tax treatment and
tax structure.
 

3.
Notice Period.

 
The Grantee acknowledges and agrees that the Designated Service Recipient may
terminate his or her employment, engagement, association or other similar
affiliation with the Designated Service Recipient at any time for any reason or
for no reason at all with or without reasons constituting Cause.  The Designated
Service Recipient or the Grantee, as applicable, shall provide advance written
notice (which may be by email) of the termination of  the Grantee’s employment,
engagement, association or other similar affiliation with the Designated Service
Recipient at least [●] days prior to actual termination (such [●]-day period,
the “Notice Period”); provided, however, that no advance notice shall be
required by the Designated Service Recipient and the provisions of this Section
3 shall not be applicable to the Designated Service Recipient if the Grantee’s
employment, engagement, association or other similar affiliation is terminated
by the Designated Service Recipient for reasons constituting Cause or due to any
conduct by Grantee that, in the judgment of the Designated Service Recipient in
its sole discretion, amounts to gross negligence or reckless or willful
misconduct.  Notice pursuant to this Section 3 shall be provided by the Grantee
to any of the Chief Executive Officers, Presidents, Chief Operating Officers,
General Counsel or Chief Human Resources Officer of the KKR Group.


During the Notice Period, the Grantee shall perform his or her regular duties
and any transitional responsibilities (including but not limited to helping to
transition work, projects, and Client relationships internally to others) as
determined and directed by the Designated Service Recipient in its sole
discretion, and Grantee shall not be employed, engaged, associated or otherwise
similarly affiliated with any business other than the business of the KKR Group;
provided, however, the Designated Service Recipient reserves the right to
require the Grantee not to be in the offices of the KKR Group, not to undertake
all or any of the Grantee’s duties or not to contact Clients or Prospective
Clients (as defined in Section 5 below), other persons employed, engaged,
associated or otherwise similarly affiliated with the KKR Group, or others (or
any combination thereof) unless otherwise instructed during all or any part of
the Notice Period.  During the Notice Period, and except as provided in the next
sentence, the Grantee shall continue to receive his or her salary, and the
Grantee shall not be entitled to receive or be considered for payment of any
other amount for his or her services during the Notice Period (including without
limitation any bonus or equity award).  In addition, the Designated Service
Recipient in its sole discretion may elect to reduce the Notice Period and pay
the Grantee his or her salary, but no other amount, for the period from the
conclusion of the reduced Notice Period to the end of the original Notice
Period, and the Grantee’s employment, engagement, association or other similar
affiliation with the KKR Group, shall be terminated as of the day immediately
following the conclusion of the reduced Notice Period.
 
D-4

--------------------------------------------------------------------------------

4.
Non-Compete.

 
The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with the KKR Group, and in addition during the Non-Compete
Period (as defined below), the Grantee will not directly or indirectly set up,
be employed or engaged by, hold an office in or provide consulting, advisory or
other similar services to or for the benefit of, a Competing Business (i) where
the activities or services of the Grantee in relation to the Competing Business
are similar or substantially related to any activity that the Grantee engaged in
or any service that the Grantee provided, in connection with the Grantee’s
employment, engagement, association or other similar affiliation with the KKR
Group or (ii) that competes with a business for which the Grantee had direct or
indirect managerial or supervisory responsibility with the KKR Group, including
through the Grantee’s position on the Management Committee or similar committee
or group, including without limitation the Public Markets & Distribution
Management Committee, for one or more businesses of the KKR Group, in each case,
at any time during the 12 months preceding the Termination Date.
 
For the purposes of this Appendix D, a “Competing Business” means a business
that competes (i) in a Covered Country with any business conducted by the
Company on the date on which the Grantee’s employment, engagement, association
or other similar affiliation with the KKR Group is terminated (the “Termination
Date”) or (ii) in any country with any business that the Company was, on the
Termination Date, formally considering conducting.  A “Covered Country” means
the United States, United Kingdom, the Republic of Ireland, France, Hong Kong,
China, Japan, the Republic of Korea, Australia, India, United Arab Emirates,
Saudi Arabia, Brazil, Canada, Singapore, Spain, Luxembourg or any other country
where the Company conducted business on the Termination Date; provided that if
the Grantee is located in Japan, the definition of Covered Country shall exclude
the phrase “any other country where the Company conducted business on the
Termination Date” to the extent unenforceable under applicable law.  The
“Non-Compete Period” for the Grantee shall commence on the Termination Date and
shall expire upon the [●] month anniversary of the Termination Date. 
Notwithstanding the foregoing, if the Grantee’s employment, engagement,
association or other similar affiliation with the KKR Group, is terminated
involuntarily and for reasons not constituting Cause, the Non-Compete Period
will expire on the [●] month anniversary of the Termination Date.
 
Notwithstanding the foregoing, nothing in this Appendix D shall be deemed to
prohibit the Grantee from (i) associating with any business whose activities
consist principally of making passive investments for the account and benefit of
the Grantee or members of the Grantee’s immediate family where such business
does not, within the knowledge of the Grantee, compete with a business of the
KKR Group for specific privately negotiated investment opportunities; (ii)
making and holding passive investments in publicly traded securities of a
Competing Business where such passive investment does not exceed 5% of the
amount of such securities that are outstanding at the time of investment; or
(iii) making and holding passive investments in limited partner or similar
interests in any investment fund or vehicle with respect to which the Grantee
does not exercise control, discretion or influence over investment decisions.
 
D-5

--------------------------------------------------------------------------------

5.
Non-Solicitation of Clients and Prospective Clients; Non-Interference.

 
The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with the KKR Group, and in addition during the
Post-Termination Restricted Period (as defined below), the Grantee will not,
directly or indirectly, (i) solicit, or assist any other person in soliciting,
the business of any Client or Prospective Client for, or on behalf of, a
Competing Business; (ii) provide, or assist any other person in providing, for
any Client or Prospective Client any services that are substantially similar to
those that the Company provided or proposed to be provided to such Client or
Prospective Client; or (iii) impede or otherwise interfere with or damage, or
attempt to impede or otherwise interfere with or damage, any business
relationship or agreement between the Company and any Client or Prospective
Client. As used in this Section 5, “solicit” means to have any direct or
indirect communication inviting, advising, encouraging or requesting any person
to take or refrain from taking any action with respect to the giving by such
person of business to a Competing Business, regardless of who initiated such
communication.
 
For purposes of this Appendix D, “Client” means any person (a) for whom the
Company provided services, including any investor in any Fund, any client of the
KKR Group’s broker-dealer business, or any Portfolio Company and (b) with whom
the Grantee, individuals reporting to the Grantee or any other individuals over
whom the Grantee had direct or indirect managerial or supervisory
responsibility  had any contact or dealings on behalf of, and involving
Confidential Information of, the Company during the 12 months prior to the
Termination Date; and “Prospective Client” means any person with whom (I) the
Company has had negotiations or discussions concerning becoming a Client and
(II) the Grantee, individuals reporting to the Grantee or any other individuals
over whom the Grantee had direct or indirect managerial or supervisory
responsibility had any contact or dealings on behalf of, and involving
Confidential Information of, the Company during the 12 months prior to the
Termination Date.
 

6.
Non-Solicitation of Personnel; No Hire.

 
The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with the KKR Group, and in addition during the
Post-Termination Restricted Period, the Grantee will not, directly or
indirectly, solicit, employ, engage or retain, or assist any other person in
soliciting, employing, engaging or retaining, any Covered Person. As used in
this Section 6, “solicit” means to have any direct or indirect communication
inviting, advising, encouraging or requesting any Covered Person to terminate
his or her employment, engagement, association or other affiliation with the KKR
Group or KKR Capstone or recommending or suggesting that a third party take any
of the foregoing actions, including by way of identifying such Covered Person to
the third party, in each case regardless of who initiated such communication.
 
For purposes of this Appendix D, a “Covered Person” means a person who is or on
the Termination Date was either (i) employed or engaged by the KKR Group as an
employee or officer or otherwise associated or similarly affiliated with the KKR
Group in any position, including as a member or partner, having functions and
duties substantially similar to those of an employee or officer; (ii) a Senior
Advisor, Industry Advisor or KKR Advisor to the KKR Group; (iii) employed or
engaged by KKR Capstone as an employee or officer or otherwise associated or
similarly affiliated with KKR Capstone in any position, including as a member or
partner, having functions and duties substantially similar to those of an
employee or officer; or (iv) a person who provides services exclusively to the
Company or any Portfolio Company and has functions and duties that are
substantially similar to those of a person listed in sub-clauses (i), (ii) or
(iii) above.
 
D-6

--------------------------------------------------------------------------------

7.
Post-Termination Restricted Period.

 
The “Post-Termination Restricted Period” for the Grantee shall commence on the
Termination Date and shall expire upon the [●] month anniversary of the
Termination Date. Notwithstanding the foregoing, if the Grantee’s employment,
engagement, association or other similar affiliation with the KKR Group is
terminated involuntarily and for reasons not constituting Cause, the
Post-Termination Restricted Period will expire on the [●] month anniversary of
the Termination Date.  To the extent that the Grantee continues to be employed
or engaged by, or otherwise associated or similarly affiliated with, the KKR
Group, during any “garden leave” or “notice” period in which the Grantee is
required to not perform any services for or enter the premises of the Company,
and to otherwise comply with all terms and conditions imposed on the Grantee
during such “garden leave” or “notice” period, the applicable Post-Termination
Restricted Period shall be reduced by the amount of any such “garden leave” or
“notice” period in which the Grantee complies with such terms.
 

8.
Intellectual Property; Works Made for Hire

 
Except as otherwise agreed in writing between the Grantee and the Partnership,
the Designated Service Recipient or other member of the KKR Group, as
applicable, the Grantee agrees that all work and deliverables that the Grantee
prepares, creates, develops, authors, contributes to or improves, either alone
or with third parties, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with the KKR Group,  within
the scope of the services provided to or with the use of any of the resources of
the KKR Group, including but not limited to notes, drafts, scripts, documents,
designs, inventions, data, presentations, research results, developments,
reports, processes, programs, spreadsheets and other materials and all rights
and intellectual property rights thereunder including but not limited to rights
of authorship (collectively, “Work Product”), are works-made-for-hire owned
exclusively by the KKR Group.  The Grantee hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by law, all right, title and
interest that the Grantee may have in such Work Product (and any written records
thereof) to the KKR Group (or any of its designees), to the extent ownership of
any such rights does not vest originally with the KKR Group.  The Grantee
acknowledges and agrees that the Units issued pursuant to the Agreement are
sufficient compensation for such assignment, transference and conveyance. To the
extent the foregoing assignment is deemed to be invalid or unenforceable,
Grantee grants the KKR Group, at no additional charge an exclusive, worldwide,
irrevocable, royalty-free, perpetual, assignable license under all intellectual
property in and to the Work Product.
 

9.
Non-Disparagement.

 
The Grantee hereby agrees that the Grantee will not at any time during his or
her employment, engagement, association or other similar affiliation with the
Designated Service Recipient or for [●] years thereafter make any disparaging,
defamatory, or derogatory written or oral statements or other communications
about or in reference to the Designated Service Recipient, the Partnership or
any other member of the KKR Group or KKR Capstone (including their respective
businesses or reputations), including but not limited to any of their Clients,
Prospective Clients, Portfolio Companies, or Covered Persons; provided that this
provision shall not prevent the Grantee from (i) making reports to or testifying
before any court, governmental agency, or regulatory body, including the U.S.
Securities and Exchange Commission, or pursuant to any legal or regulatory
process or proceeding or (ii) engaging in activity protected by applicable law,
rule or regulations, including the U.S. National Labor Relations Act.
 
D-7

--------------------------------------------------------------------------------

10.
Representations; Warranties; Other Agreements.

 
The Grantee acknowledges and agrees that the Grantee will derive material
financial and other benefits from the Grantee’s employment, engagement,
association or other similar affiliation with the KKR Group, and that the
restrictions contained herein are reasonable in all circumstances and necessary
to protect the legitimate business interests of the Company, to have and enjoy
the full benefit of its business interests and goodwill. The Grantee further
agrees and acknowledges that such restrictions will not unnecessarily or
unreasonably restrict or otherwise limit the professional opportunities of the
Grantee should his or her employment, engagement, association or other similar
affiliation with the KKR Group terminate, that the Grantee is fully aware of the
Grantee’s obligations under this Appendix D and that the livelihood of the
Grantee is not impaired by the Grantee’s entry into the covenants contained
herein. The Partnership and the Designated Service Recipient shall have the
right, exercisable in its sole discretion, to directly or indirectly make a
payment to the Grantee or grant other consideration if, and to the extent,
necessary to enforce the restrictions contained herein in accordance with any
applicable law.
 

11.
Certain Relationships.

 
The Grantee acknowledges and agrees that the Grantee’s compliance with this
Appendix D is a material part of the Grantee’s arrangements with the Company.
Notwithstanding anything to the contrary herein, this Appendix D does not
constitute an employment, engagement or other similar agreement between the
Grantee and the Company, or any other of the KKR Related Entities (including but
not limited to the Partnership), and shall not interfere with or otherwise
affect any rights any such person or entity may have to terminate the Grantee’s
employment, engagement, association or other similar affiliation at any time
upon such notice as may be required by law or the terms of any agreement or
arrangement with the Grantee.
 

12.
Injunctive Relief; Third Party Beneficiaries.

 
The Grantee acknowledges and agrees that the remedies of the Partnership and the
Designated Service Recipient at law for any breach of this Appendix D would be
inadequate and that for any breach of this Appendix D, the Designated Service
Recipient may terminate your employment, engagement, association or other
similar affiliation with the Company and shall, in addition to any other
remedies that may be available to it at law or in equity, or as provided for in
this Appendix D, be entitled to an injunction, restraining order or other
equitable relief, without the necessity of posting a bond, restraining the
Grantee from committing or continuing to commit any violation of this Appendix
D. The Grantee further acknowledges and agrees that the Partnership and the
Designated Service Recipient shall not be required to prove, or offer proof,
that monetary damages for a breach of this Appendix D would be difficult to
calculate and that any remedies at law would be inadequate for any breach of
this Appendix D. The parties intend, acknowledge, and agree that each member of
the KKR Group is a third party beneficiary of this Agreement and is authorized
to enforce any provision hereof by delivering a written statement expressing the
intent to enforce the provisions hereof to the Grantee or the Designated Service
Recipient. The Grantee has executed this Agreement for the benefit of each
member of the KKR Group.
 
D-8

--------------------------------------------------------------------------------

13.
Amendment; Waiver.

 
This Appendix D may not be amended, restated, supplemented or otherwise modified
other than by an agreement in writing signed by the parties hereto; provided,
however, that the Partnership, the KKR Group or the Designated Service Recipient
may reduce the scope of, or waive compliance with any part of, any obligation of
the Grantee arising under this Appendix D, at any time without any action,
consent or agreement of any other party. No failure to exercise and no delay in
exercising, on the part of any party, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The waiver of any particular right, remedy, power or privilege shall
not affect or impair the rights, remedies, powers or privileges of any person
with respect to any subsequent default of the same or of a different kind by any
party hereunder. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereto shall be effective unless it
is in writing and signed by the person asserted to have granted such waiver.
 

14.
Assignment.

 
This Appendix D may not be assigned by any party hereto without the prior
written consent of the other party hereto, except that the consent of the
Grantee shall be deemed to have been given to the Partnership and the Designated
Service Recipient (and the Grantee acknowledges that the Partnership and the
Designated Service Recipient shall therefore have the right without further
consent) to assign its rights hereunder, in whole or in part, to (i) any member
of the KKR Group that becomes a Designated Service Recipient or (ii) any person
who is a successor of the Partnership or the Designated Service Recipient by
merger, consolidation or purchase of all or substantially all of its assets, in
which case such assignee shall be substituted for the Partnership and the
Designated Service Recipient hereunder with respect to the provisions so
assigned and be bound under this Appendix D and by the terms of the assignment
in the same manner as the Partnership and the Designated Service Recipient was
bound hereunder. Any purported assignment of this Appendix D in violation of
this section shall be null and void.
 

15.
Governing Law.

 
This Appendix D shall be governed by and construed in accordance with the laws
of the State of New York.
 

16.
Resolution of Disputes.

 

(a)
Subject to paragraphs (b) and (c) below, any and all disputes which cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance, non-performance or termination of this Appendix D
(including the validity, scope and enforceability of this arbitration provision)
(each a “Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York, New York in accordance with the then existing Rules of
Arbitration of the International Chamber of Commerce (the “ICC”). If the parties
to the Dispute fail to agree on the selection of an arbitrator within 30 days of
the receipt of the request for arbitration, the ICC shall make the appointment.
The arbitrator shall be a lawyer and shall conduct the proceedings in the
English language. Performance under this Appendix D shall continue if reasonably
possible during any arbitration proceedings.

 
D-9

--------------------------------------------------------------------------------

(b)
Prior to filing a Request for Arbitration or an Answer under the Rules of
Arbitration of the ICC, as the case may be, the Partnership or the Designated
Service Recipient may, in its sole discretion, require all Disputes or any
specific Dispute to be heard by a court of law in accordance with paragraph (e)
below and, for the purposes of this paragraph (b), each party expressly consents
to the application of paragraphs (e) and (f) below to any such suit, action or
proceeding. If an arbitration proceeding has already been commenced in
connection with a Dispute at the time that the Partnership or the Designated
Service Recipient commences such proceedings in accordance with this paragraph
(b), such Dispute shall be withdrawn from arbitration.

 

(c)
Subject to paragraph (b) above, either party may bring an action or special
proceeding in any court of law (or, if applicable, equity) for the purpose of
compelling a party to arbitrate, seeking temporary or preliminary relief in aid
of an arbitration hereunder or enforcing an arbitration award and, for the
purposes of this paragraph (c), each party expressly consents to the application
of paragraphs (e) and (f) below to any such suit, action or proceeding.

 

(d)
Except as required by law or as may be reasonably required in connection with
judicial proceedings to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration or to confirm or challenge an arbitration
award, the arbitration proceedings, including any hearings, shall be
confidential, and the parties shall not disclose any awards, any materials in
the proceedings created for the purpose of the arbitration or any documents
produced by another party in the proceedings not otherwise in the public domain.
Judgment on any award rendered by an arbitration tribunal may be entered in any
court having jurisdiction thereover.

 

(e)
EACH PARTY HEREBY IRREVOCABLY SUBMITS AND AGREES TO THE EXCLUSIVE JURISDICTION
OF THE COURTS, AND VENUE, LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPHS (B) OR (C) ABOVE. The parties acknowledge that the forum designated
by this paragraph (e) has a reasonable relation to this Appendix D, and to the
parties' relationship with one another. The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal jurisdiction or to the laying of venue of any suit, action
or proceeding brought in any court referred to in the preceding sentence or
pursuant to paragraphs (b) or (c) above and such parties agree not to plead or
claim the same.

 

(f)
The parties agree that if a suit, action or proceeding is brought under
paragraphs (b) or (c) proof shall not be required that monetary damages for
breach of the provisions of this Appendix D would be difficult to calculate and
that remedies at law would be inadequate, and they irrevocably appoint the
Secretary or General Counsel of the Partnership or the Designated Service
Recipient or an officer of the Partnership or the Designated Service Recipient
(at the then-current principal business address of the Partnership or the
Designated Service Recipient) as such party’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such party of any such service of
process, shall be deemed in every respect effective service of process upon the
party in any such action or proceeding.

 
D-10

--------------------------------------------------------------------------------

17.
Entire Agreement.

 
This Appendix D contains the entire agreement and understanding among the
parties hereto with respect to the subject matter of this Appendix D and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with the Partnership, the Company, or KKR Holdings L.P. with respect to the
subject matter of this Appendix D (including but not limited to any prior grant
agreement for an equity award under the Plan that contains one or more
appendices with respect to the subject matter of this Appendix D) or any
Confidentiality and Restrictive Covenant Agreement previously executed with the
Partnership, the Company or KKR Holdings L.P. The express terms of this Appendix
D control and supersede any course of performance and any usage of the trade
inconsistent with any of the terms of this Appendix D.
 

18.
Severability.

 
Notwithstanding Section 13 or any other provision of this Appendix D to the
contrary, any provision of this Appendix D that is prohibited or unenforceable
in any jurisdiction (including but not limited to the application, if
applicable, of Rule 5.6 of the New York Rules of Professional Conduct (or
successor rule)) shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. In such event, the invalid provision shall be partially
enforced, reformed or substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision to give
effect to the provision to the maximum extent permitted in such jurisdiction or
in such case.  Grantee specifically acknowledges that Grantee has been provided
with valuable consideration in exchange for the covenants set forth herein and,
accordingly, such partial enforcement or reformation is necessary to avoid
frustrating the Company’s purpose in awarding the Grantee such consideration.
 

19.
Interpretation.

 
Notwithstanding anything contained in Article IV of the Agreement, the
provisions of Sections 10 through 19 (inclusive) of this Appendix D shall govern
with respect to, and shall be applicable only to the interpretation,
administration and enforcement of, the provisions of this Appendix D, and shall
not govern or otherwise apply to, or have any administrative or interpretive
effect on, any other provisions of the remainder of the Agreement or any other
of its Appendices.
 
D-11

--------------------------------------------------------------------------------

APPENDIX E
 
KKR & Co. L.P.
2010 Equity Incentive Plan
1.        Purpose of the Plan
 
The KKR & Co. L.P. 2010 Equity Incentive Plan (the “Plan”) is designed to
promote the long term financial interests and growth of KKR & Co. L.P., a
Delaware limited partnership (the “Partnership”) and its Affiliates by (i)
attracting and retaining directors, officers, employees, consultants or other
service providers of the Partnership or any of its Affiliates, including but not
limited to directors of KKR Management LLC, the Partnership’s general partner
(the “General Partner”) and (ii) aligning the interests of such individuals with
those of the Partnership and its Affiliates by providing them with equity-based
awards based on the common units of limited partner interest in the Partnership
(the “Common Units”).
 
2.        Definitions
 
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 
(a)            Act:  The Securities Exchange Act of 1934, as amended, or any
successor thereto.
 
(b)            Administrator: The Board, or the committee or subcommittee
thereof to whom authority to administer the Plan has been delegated pursuant to
Section 4 hereof.
 
(c)            Affiliate:  With respect to any specified Person, any other
Person that directly or indirectly through one or more intermediaries Controls,
is Controlled by or is under common control with such specified Person. As used
herein, the term “Control” (including the terms “Controlled by” and “under
common Control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
 
(d)            Award:  Individually or collectively, any Option, Unit
Appreciation Right, or Other Unit-Based Awards based on or relating to the
Common Units issuable under the Plan.
 
(e)            Board:  The board of directors of the General Partner.
 
(f)            Change in Control:  Except as otherwise set forth in any
applicable Award agreement, (i) the occurrence of any Person, other than a
Person approved by the General Partner, becoming the general partner of the
Partnership, (ii) the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation) in one or more series
of related transactions of all or substantially all of the combined assets of
the Group Partnerships taken as a whole to any Person other than a Permitted
Person, (iii) the consummation of any transaction or a series of related
transactions (including any merger or consolidation) that results in any Person
(other than a Permitted Person) becoming the beneficial owner of a majority of
the controlling interests in any one or more Group Partnerships that together
hold all or substantially all of the combined assets of the Group Partnerships
taken as a whole, or (iv) the occurrence of any other event as determined by the
Board to constitute a Change in Control. Solely for the purpose of this
definition, the term “person” shall have the meaning given to such term under
Section 13(d)(3) of the Act or any successor provision thereto; and for purposes
of the Plan, the term “beneficial owner” shall have the meaning given to such
term under Rule 13d-3 promulgated under the Act or any successor provision
thereto, and the combined assets of the Group Partnerships shall exclude the
portion of any such assets that are allocable to holders of any non-controlling
interests in any consolidated subsidiaries.
 
E-1

--------------------------------------------------------------------------------

(g)           Code:  The Internal Revenue Code of 1986, as amended, or any
successor thereto.
 
(h)            Effective Date:  The date on which the Board adopts the Plan, or
such later date as is designated by the Board, provided that in no event shall
such date be prior to the date that limited partnership interests of the
Partnership become listed and traded on the New York Stock Exchange or The
NASDAQ Stock Market.
 
(i)             Employee Exchange Agreement:  That certain Exchange Agreement,
dated as of July 14, 2010, by and among KKR & Co. L.P., KKR Management Holdings
L.P., KKR Fund Holdings L.P., and KKR Holdings L.P.
 
(j)             Employment:  The term “Employment” as used herein shall be
deemed to refer to (i) a Participant’s employment if the Participant is an
employee of the Partnership or any of its Affiliates, (ii) a Participant’s
services as a consultant or partner, if the Participant is consultant to, or
partner of, the Partnership or of any of its Affiliates, and (iii) a
Participant’s services as an non-employee director, if the Participant is a
non-employee member of the Board.
 
(k)            Fair Market Value:  Of a Common Unit on any given date means (i)
the closing sale price per Common Unit on the New York Stock Exchange or The
NASDAQ Stock Market (a “U.S. Exchange”) on that date (or, if no closing sale
price is reported, the last reported sale price), (ii) if the Common Units are
not listed for trading on a U.S. Exchange, the closing sale price (or, if no
closing sale price is reported, the last reported sale price) as reported on
that date in composite transactions for the principal national securities
exchange registered pursuant to the Act on which the Common Units are listed,
(iii) if the Common Units are not so listed on a U.S. Exchange, the last quoted
bid price for the Common Units on that date in the over-the-counter market as
reported by Pink Sheets LLC or a similar organization, or (iv) if the Common
Units are not so quoted by Pink Sheets LLC or a similar organization, the
average of the mid-point of the last bid and ask prices for the Common Units on
that date from a nationally recognized independent investment banking firm
selected by the General Partner for this purpose.
 
(l)             Group Partnerships:  KKR Management Holdings L.P., a Delaware
limited partnership, and KKR Fund Holdings L.P., a Cayman Island exempted
limited partnership, along with any partnership designated in the future as a
“Group Partnership” by the Partnership.
 
(m)           Group Partnership Unit:  A “Group Partnership Unit” as defined in
the Pre-Listing Plan.
 
E-2

--------------------------------------------------------------------------------

(n)           KKR Group:  The Group Partnerships, the direct and indirect
parents of the Group Partnerships (the “Parents”), any direct or indirect
subsidiaries of the Parents or the Group Partnerships, the general partner or
similar controlling entities of any investment fund or vehicle that is managed,
advised or sponsored by the KKR Group (the “Funds”) and any other entity through
which any of the foregoing directly or indirectly conducts its business, but
shall exclude any company over which a Fund exercises a significant degree of
control as an investor.
 
(o)            Option:  An option to purchase Common Units granted pursuant to
Section 6 of the Plan.
 
(p)            Option Price:  The purchase price per Common Unit of an Option,
as determined pursuant to Section 6(a) of the Plan.
 
(q)            Other Unit-Based Awards:  Awards granted pursuant to Section 8 of
the Plan.
 
(r)            Participant:  A director, officer, employee, consultant or other
service provider of the Partnership or of any of its Affiliates, including but
not limited to any director of the General Partner, who is selected by the
Administrator to participate in the Plan.
 
(s)            Permitted Person:  The term “Permitted Person” means (i) an
individual who (a) is an executive of the KKR Group, (b) devotes substantially
all of his or her business and professional time to the activities of the KKR
Group and (c) did not become an executive of the KKR Group or begin devoting
substantially all of his or her business and professional time to the activities
of the KKR Group in contemplation of a Change in Control or (ii) any Person in
which any one or more such individuals directly or indirectly holds a majority
of the controlling interests.
 
(t)             Person:  Any individual, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof.
 
(u)            Pre-Listing Award:  Any equity-based award (whether an option,
unit appreciation right, restricted equity unit, phantom equity unit, or other
equity-based award based in whole or in part on the fair market value of any
equity unit or otherwise) granted pursuant to the Pre-Listing Plan.
 
(v)            Pre-Listing Plan:  KKR Management Holdings L.P. 2009 Equity
Incentive Plan.
 
(w)           Unit Appreciation Right:  A unit appreciation right granted
pursuant to Section 7 of the Plan.
 
E-3

--------------------------------------------------------------------------------

3.        Common Units Subject to the Plan
 
Subject to Section 9 hereof, the total number of Common Units which shall be
available for issuance under the Plan shall be, as of the Effective Date, 15% of
the Common Units outstanding as of the Effective Date on a fully converted and
diluted basis (the “Initial Plan Amount”), of which all or any portion may be
issued as Common Units.  Notwithstanding the foregoing, beginning with the first
fiscal year of the Partnership occurring after the Effective Date and continuing
with each subsequent fiscal year of the Partnership occurring thereafter, the
aggregate number of Common Units covered by the Plan will be increased, on the
first day of each fiscal year of the Partnership occurring during the term of
the Plan, by a number of Common Units equal to the positive difference, if any,
of (x) 15% of the aggregate number of Common Units outstanding on the last day
of the immediately preceding fiscal year of the Partnership minus (y) the
Initial Plan Amount, as such amount may have been increased by this sentence in
any prior fiscal year, unless the Administrator should decide to increase the
number of Common Units covered by the Plan by a lesser amount on any such date. 
The issuance of Common Units or the payment of cash upon the exercise of an
Award or any Pre-Listing Award or in consideration of the settlement,
cancellation or termination of an Award or any Pre-Listing Award shall reduce
the total number of Common Units covered by and available for issuance under the
Plan, as applicable (with any Awards or Pre-Listing Awards settled in cash
reducing the total number of Common Units by the number of Common Units
determined by dividing the cash amount to be paid thereunder by the Fair Market
Value of one Common Unit on the date of payment), and the issuance of Group
Partnership Units in consideration of the settlement, cancellation or
termination of  any Pre-Listing Award shall reduce the total number of Common
Units covered by and available for issuance under the Plan by a number of Common
Units equal to the number of Group Partnership Units so issued multiplied by the
Exchange Rate (as defined in the Employee Exchange Agreement).  Common Units
which are subject to Awards which are cancelled, forfeited, terminated or
otherwise expired by their terms without the payment of consideration, and
Common Units which are used to pay the exercise price of any Award, may be
granted again subject to Awards under the Plan. For the avoidance of doubt,
Common Units which are subject to Awards other than Options or Unit Appreciation
Rights which are withheld to pay tax withholding obligations will be deemed not
to have been delivered and will be available for further Awards under the Plan.
 
For purposes of this Section 3, the number of Common Units that, as of a
particular date, will be considered to be “covered by” the Plan will be equal to
the sum of (i) the number of Common Units available for issuance pursuant to the
Plan but which are not subject to an outstanding Award or Pre-Listing Award as
of such date, (ii) the number of Common Units subject to outstanding Awards or
Pre-Listing Awards as of such date and (iii) the number of Group Partnership
Units subject to outstanding Pre-Listing Awards as of such date multiplied by
the Exchange Rate (as defined in the Employee Exchange Agreement) as in effect
on such date.  For purposes of this Section 3, (A) an Option or Unit
Appreciation Right that has been granted under the Plan or the Pre-Listing Plan
will be considered to be an “outstanding” Award or Pre-Listing Award, as
applicable, until is it exercised or cancelled, forfeited, terminated or
otherwise expires by its terms, (B) a Common Unit that has been granted as an
Award under the Plan that is subject to vesting conditions will be considered an
“outstanding” Award until the vesting conditions have been satisfied or the
Award otherwise terminates or expires unvested by its terms, (C) a Group
Partnership Unit that has been granted as a Pre-Listing Award under the
Pre-Listing Plan that is subject to vesting conditions will be considered an
“outstanding” Pre-Listing Award until the vesting conditions have been satisfied
or the Pre-Listing Award otherwise terminates or expires unvested by its terms
and (D) any Award or Pre-Listing Award other than an Option, Unit Appreciation
Right, Common Unit or Group Partnership Unit that is subject to vesting
conditions will be considered to be an “outstanding” Award or Pre-Listing Award,
as applicable, until it has been settled.
 
E-4

--------------------------------------------------------------------------------

4.        Administration
 
(a)            Administration and Delegation.  The Plan shall be administered by
the Administrator.  The Administrator may delegate the authority to grant Awards
under the Plan to any employee or group of employees of the Partnership or of
any Affiliate of the Partnership; provided that such delegation and grants are
consistent with applicable law and guidelines established by the Board from time
to time.  The Administrator may delegate the day-to-day administration of the
Plan to any employee or group of employees of the Partnership or the General
Partner or any of their respective Affiliates or a nationally recognized
third-party stock plan administrator.
 
(b)            Substitution of Prior Awards.  Awards may, in the discretion of
the Administrator, be made under the Plan in assumption of, or in substitution
for, outstanding awards previously granted by the Partnership, any Affiliate of
the Partnership or any entity acquired by the Partnership or with which the
Partnership combines.  The number of Common Units underlying such substitute
awards shall be counted against the aggregate number of Common Units available
for Awards under the Plan.
 
(c)            Interpretation; Corrections; Final and Binding Decisions.  The
Administrator is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan.  The Administrator may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or Award agreement in the manner and to
the extent the Administrator deems necessary or desirable, without the consent
of any Participant.  Any decision of the Administrator in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
and successors).
 
(d)            Establishment of Award Terms.  The Administrator shall have the
full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions).
 
(e)            Payment of Taxes Due.  The Administrator shall require payment of
any amount it may determine to be necessary to withhold for federal, state,
local or other taxes as a result of the exercise, grant or vesting of an Award. 
To the extent that such withholding arises in connection with the settlement of
an Award with Common Units, the Administrator may, in its sole discretion, cause
such payments to be funded by reducing the Common Units delivered upon
settlement by an amount of Common Units having a Fair Market Value equal to the
amount of payments that would then be due (and if an Award is settled in cash,
the Administrator may withhold cash in respect to such taxes due). The
Administrator shall establish the manner in which any such tax obligation may be
satisfied by the Participant.
 
5.        Limitations
 
No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.
 
6.        Terms and Conditions of Options
 
Options granted under the Plan shall be non‑qualified options for federal income
tax purposes, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Administrator shall determine:
 
E-5

--------------------------------------------------------------------------------

(a)            Option Price.  The Option Price per Common Unit shall be
determined by the Administrator, provided that, solely for the purposes of an
Option granted under the Plan to a Participant who is a U.S. taxpayer, in no
event will the Option Price be less than 100% of the Fair Market Value on the
date an Option is granted.
 
(b)            Exercisability.  Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Administrator, but in no event shall an Option be exercisable more than
ten years after the date it is granted.
 
(c)            Exercise of Options.
 
(i)             Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Common Units for which it is then exercisable.  For purposes of this Section
6 of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Partnership and, if applicable, the date
payment is received by the Partnership pursuant to clauses (A), (B), (C) or (D)
in the following sentence.
 
(ii)            The Option Price for the Common Units as to which an Option is
exercised shall be paid to the Partnership, and in the manner designated by the
Administrator, pursuant to one or more of the following methods: (A) in cash or
its equivalent (e.g., by personal check); (B) in Common Units having a Fair
Market Value equal to the aggregate Option Price for the Common Units being
purchased and satisfying such other requirements as may be imposed by the
Administrator; provided that such Common Units have been held by the Participant
for such period as may be established from time to time by the Administrator in
order to avoid adverse accounting treatment applying generally accepted
accounting principles; (C) partly in cash and partly in such Common Units; (D)
if there is a public market for the Common Units at such time, through the
delivery of irrevocable instructions to a broker to sell Common Units obtained
upon the exercise of the Option and to deliver promptly to the Partnership an
amount out of the proceeds of such sale equal to the aggregate Option Price for
the Common Units being purchased, or (E) to the extent permitted by the
Administrator, through net settlement in Common Units.
 
(iii)           To the extent compliant with applicable laws, no Participant
shall have any rights to distributions or other rights of a holder with respect
to Common Units subject to an Option until the Participant has given written
notice of exercise of the Option, paid in full the Option Price for such Common
Units and, if applicable, has satisfied any other conditions imposed by the
Administrator pursuant to the Plan.
 
(d)           Attestation.  Wherever in this Plan or any agreement evidencing an
Award a Participant is permitted to pay the Option Price of an Option or taxes
relating to the exercise of an Option by delivering Common Units, the
Participant may, subject to procedures satisfactory to the Administrator,
satisfy such delivery requirement by presenting proof of beneficial ownership of
such Common Units, in which case the Partnership shall treat the Option as
exercised without further payment and/or shall withhold such number of Common
Units from the Common Units acquired by the exercise of the Option, as
appropriate.
 
E-6

--------------------------------------------------------------------------------

7.        Terms and Conditions of Unit Appreciation Rights
 
(a)            Grants.  The Administrator may grant (i) a Unit Appreciation
Right independent of an Option or (ii) a Unit Appreciation Right in connection
with an Option, or a portion thereof.  A Unit Appreciation Right granted
pursuant to clause (ii) of the preceding sentence (A) may be granted at the time
the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Common
Units covered by an Option (or such lesser number of Common Units as the
Administrator may determine) and (C) shall be subject to the same terms and
conditions as such Option except for such additional limitations as are
contemplated by this Section 7 (or such additional limitations as may be
included in an Award agreement).
 
(b)           Exercise Price.  The exercise price per Common Unit of a Unit
Appreciation Right shall be an amount determined by the Administrator; provided,
however, that in the case of a Unit Appreciation Right granted in conjunction
with an Option, or a portion thereof, the exercise price may not be less than
the Option Price of the related Option; provided, further that, solely for the
purposes of a Unit Appreciation Right granted under the Plan to a Participant
who is a U.S. taxpayer, in the case of a Unit Appreciation Right that was not
granted in conjunction with an Option, the exercise price per Unit Appreciation
Right shall not be less than 100% of the Fair Market Value on the date the Unit
Appreciation Right is granted.
 
(c)            Terms of Grant:  Each Unit Appreciation Right granted independent
of an Option shall entitle a Participant upon exercise to an amount equal to (i)
the excess of (A) the Fair Market Value on the exercise date of one Common Unit
over (B) the exercise price per Common Unit, times (ii) the number of Common
Units covered by the Unit Appreciation Right.  Each Unit Appreciation Right
granted in conjunction with an Option, or a portion thereof, shall entitle a
Participant to surrender to the Partnership the unexercised Option, or any
portion thereof, and to receive from the Partnership in exchange therefore an
amount equal to (i) the excess of (A) the Fair Market Value on the exercise date
of one Common Unit over (B) the Option Price per Common Unit, times (ii) the
number of Common Units covered by the Option, or portion thereof, which is
surrendered.  Payment shall be made in Common Units or in cash, or partly in
Common Units and partly in cash (any such Common Units valued at such Fair
Market Value), all as shall be determined by the Administrator.
 
(d)            Exercisability:  Unit Appreciation Rights may be exercised from
time to time upon actual receipt by the Partnership of written notice of
exercise stating the number of Common Units with respect to which the Unit
Appreciation Right is being exercised.  The date a notice of exercise is
received by the Partnership shall be the exercise date.  The Administrator, in
its sole discretion, may determine that no fractional Common Units will be
issued in payment for Unit Appreciation Rights, but instead cash will be paid
for the fractional Common Units and the number of Common Units to be delivered
will be rounded downward to the next whole Common Unit.
 
(e)            Limitations.  The Administrator may impose, in its discretion,
such conditions upon the exercisability of Unit Appreciation Rights as it may
deem fit, but in no event shall a Unit Appreciation Right be exercisable more
than ten years after the date it is granted.
 
E-7

--------------------------------------------------------------------------------

8.        Other Unit-Based Awards
 
The Administrator, in its sole discretion, may grant or sell Awards of Common
Units, restricted Common Units, deferred restricted Common Units, phantom
restricted Common Units or other Common Unit-based awards based in whole or in
part on the Fair Market Value of the Common Units (“Other Unit-Based Awards”). 
Such Other Unit-Based Awards shall be in such form, and dependent on such
conditions, as the Administrator shall determine, including, without limitation,
the right to receive, or vest with respect to, one or more Common Units (or the
equivalent cash value of such Common Units) upon the completion of a specified
period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Unit-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Administrator shall determine to whom and when Other Unit-Based
Awards will be made, the number of Common Units to be awarded under (or
otherwise related to) such Other Unit-Based Awards; whether such Other
Unit-Based Awards shall be settled in cash, Common Units, or other assets or a
combination of cash, Common Units and other assets; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Common Units so awarded and issued
shall be fully paid and non-assessable).
 
9.        Adjustments Upon Certain Events
 
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
 
(a)            Equity Restructurings. In the event of any extraordinary Common
Unit distribution or split, recapitalization, rights offering, split-up or
spin-off or any other event that constitutes an “equity restructuring” (as
defined under Financial Accounting Standards Board (FASB) Accounting Standards
Codification 718) with respect to Common Units, the Administrator shall, in the
manner determined appropriate or desirable by the Administrator and without
liability to any person, adjust any or all of (i) the number of Common Units or
other securities of the Partnership (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan, and (ii)
the terms of outstanding Awards, including, but not limited to (A) the number of
Common Units or other securities of the Partnership (or number and kind of other
securities or property) subject to outstanding Awards or to which outstanding
Awards relate, (B) the Option Price or exercise price of any Option or Unit
Appreciation Right and (C) any performance targets or other applicable terms.
 
(b)           Mergers, Reorganizations and Other Corporate Transactions. In the
event of any reorganization, merger, consolidation, combination, repurchase or
exchange of Common Units or other securities of the Partnership, issuance of
warrants or other rights to purchase Common Units or other securities of the
Partnership, or other similar corporate transaction or event that affects the
Common Units such that an adjustment is determined by the Administrator in its
discretion to be appropriate or desirable, the Administrator in its sole
discretion and without liability to any person shall make such substitution or
adjustment, if any, as it deems to be equitable as to (i) the number of Common
Units or other securities of the Partnership (or number and kind of other
securities or property) with respect to which Awards may be granted under the
Plan, and (ii) the terms of any outstanding Award, including (A) the number of
Common Units or other securities of the Partnership (or number and kind of other
securities or property) subject to outstanding Awards or to which outstanding
Awards relate, (B) the Option Price or exercise price of any Option or Unit
Appreciation Right and (C) any performance targets or other applicable terms.
 
E-8

--------------------------------------------------------------------------------

(c)            Change in Control. In the event of a Change in Control after the
Effective Date, (i) if determined by the Administrator in the applicable Award
agreement or otherwise, any outstanding Awards then held by Participants which
are unexercisable or otherwise unvested or subject to lapse restrictions shall
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (ii) the Administrator may (subject to Sections 16 and 18), but
shall not be obligated to: (A) accelerate, vest or cause the restrictions to
lapse with respect to all or any portion of an Award; (B) cancel such Awards for
fair value (as determined in the sole discretion of the Administrator) which, in
the case of Options and Unit Appreciation Rights, may equal the excess, if any,
of value of the consideration to be paid in the Change in Control transaction to
holders of the same number of Common Units subject to such Options or Unit
Appreciation Rights (or, if no consideration is paid in any such transaction,
the Fair Market Value of the Common Units subject to such Options or Unit
Appreciation Rights) over the aggregate exercise price of such Options or Unit
Appreciation Rights; (C) provide that any Options or Unit Appreciation Right
having an exercise price per Common Unit that is greater than the per Common
Unit value of the consideration to be paid in the Change in Control transaction
to a holder of a Common Unit shall be cancelled without payment of any
consideration therefor; (D) provide for the issuance of substitute Awards that
will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder as determined by the Administrator in its
sole discretion; or (E) provide that for a period of at least 15 days prior to
the Change in Control, such Options shall be exercisable as to all shares
subject thereto and that upon the occurrence of the Change in Control, such
Options shall terminate and be of no further force and effect.
 
10.     No Right to Employment or Awards
 
The granting of an Award under the Plan shall impose no obligation on the
Partnership or any Affiliate to continue the Employment of a Participant and
shall not lessen or affect the Partnership’s or Affiliate’s right to terminate
the Employment of such Participant.  No Participant or other Person shall have
any claim to be granted any Award (including as a result of recurring prior
Award), and there is no obligation for uniformity of treatment of Participants,
or holders or beneficiaries of Awards.  No Award shall constitute compensation
for purposes of determining any benefits under any benefit plan.  The terms and
conditions of Awards and the Administrator’s determinations and interpretations
with respect thereto need not be the same with respect to each Participant
(whether or not such Participants are similarly situated).
 
11.     Successors and Assigns
 
The Plan shall be binding on all successors and assigns of the Partnership and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
 
12.     Nontransferability of Awards
 
Unless otherwise determined or approved by the Administrator, an Award shall not
be transferable or assignable by the Participant otherwise than by will or by
the laws of descent and distribution.  Any transfer or assignment in violation
of the prior sentence shall be null and void.  An Award exercisable after the
death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant.
 
13.     Amendments or Termination
 
The Board may amend, alter or discontinue the Plan or any outstanding Award, but
no amendment, alteration or discontinuation shall be made, without the consent
of a Participant, if such action would materially diminish any of the rights of
the Participant under any Award theretofore granted to such Participant under
the Plan; provided, however, that the Administrator may without the
Participant’s consent (a) amend the Plan or any outstanding Award in such manner
as it deems necessary to permit the granting of Awards meeting the requirements
of the Code or other applicable laws (including, without limitation, to avoid
adverse tax consequences to the Partnership or to Participants as provided in
Section 14 and Section 18 below), and (b) amend any outstanding Awards in a
manner that is not adverse (other than in a de minimis manner) to a Participant,
except as otherwise may be permitted pursuant to Section 9 hereof or as is
otherwise contemplated pursuant to the terms of the Award, without the
Participant’s consent.
 
E-9

--------------------------------------------------------------------------------

14.     International Participants
 
With respect to Participants who reside or work outside the United States of
America, the Administrator may, in its sole discretion, amend the terms of the
Plan or Awards with respect to such Participants in order to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Partnership or an Affiliate.
 
15.     Choice of Law
 
The Plan shall be governed by and construed in accordance with the law of the
State of New York without giving effect to any otherwise governing principles of
conflicts of law that would apply the laws of another jurisdiction.
 
16.     Other Laws; Restrictions on Transfer of Common Units
 
The Administrator may refuse to issue or transfer any Common Units or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Common Units or such other consideration
might violate any applicable law or regulation or entitle the Partnership to
recover the same under Section 16(b) of the Act, as amended, and any payment
tendered to the Partnership by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Partnership, and no such offer shall be outstanding, unless
and until the Administrator in its sole discretion has determined that any such
offer, if made, would be in compliance with all applicable requirements of the
United States federal and any other applicable securities laws.


17.      Effectiveness of the Plan
 
The Plan shall be effective as of the Effective Date.
 
E-10

--------------------------------------------------------------------------------

18.      Section 409A
 
To the extent applicable, this Plan and Awards issued hereunder shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.   Notwithstanding other provisions of the Plan
or any Award agreements issued thereunder, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax under Section 409A of the
Code upon a Participant.  In the event that it is reasonably determined by the
Administrator that, as a result of Section 409A of the Code, payments in respect
of any Award under the Plan may not be made at the time contemplated by the
terms of the Plan or the relevant Award agreement, as the case may be, without
causing the Participant holding such Award to be subject to taxation under
Section 409A of the Code, consistent with the provisions of Section 13(a) above,
the Partnership may take whatever actions the Administrator determines necessary
or appropriate to comply with, or exempt the Plan and Award agreement from the
requirements of Section 409A of the Code and related Department of Treasury
guidance and other interpretive materials as may be issued after the Effective
Date including, without limitation, (a) adopting such amendments to the Plan and
Awards and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Administrator determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (b) taking such other actions as the
Administrator determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A of the Code, which action may include, but is
not limited to, delaying payment to a Participant who is a “specified employee”
within the meaning of Section 409A of the Code until the first day following the
six-month period beginning on the date of the Participant’s termination of
Employment.  The Partnership shall use commercially reasonable efforts to
implement the provisions of this Section 18 in good faith; provided that neither
the Partnership, the Administrator nor any employee, director or representative
of the Partnership or of any of its Affiliates shall have any liability to
Participants with respect to this Section 18.
 
E-11

--------------------------------------------------------------------------------

[image0.jpg]
Fidelity Stock Plan Services, LLC
PARTICIPANT CONSENT
KKR & Co. L.P.

 
PARTICIPANT CONSENT


Pursuant to provisions of this grant agreement between me and KKR & Co. L.P.
(the “Company”) and/or other parties thereto, and as a condition of receiving
such grant agreement, I hereby authorize Fidelity Stock Plan Services, LLC and
its affiliates (including, but not limited to Fidelity Brokerage Services LLC,
National Financial Services LLC, and Fidelity Personal Trust Company, FSB)
(“Fidelity”) (i) to act upon the directions of Company or its designee direction
to restrict my ability to sell, transfer or to take other actions with respect
to certain Company equity that I may hold, and (ii) to act the directions of the
Company or its designee, pursuant to provisions of the Company’s plans and this
grant agreement requiring my forfeiture of Company equity if I violate certain
restrictive covenants, to transfer in kind Company equity held by Fidelity on my
behalf to the Company or its designee.


Participant Name:
Participant Name
   
Participant Signature:
Electronic Signature
   
Date:
Acceptance Date

 
 

--------------------------------------------------------------------------------